Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 1 of 64 PageID: 1



HERMAN JONES LLP
SERINA M. VASH
153 Central Avenue #131
Westfield, NJ 07090
svash@hermanjones.com
Telephone: (404) 504-6516
Facsimile: (404) 504-6501

[Additional Counsel on Signature Page]
Attorneys for Plaintiff

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  TRACY BYNUM, Derivatively on Behalf of          )   Case No.
  JOHNSON & JOHNSON,                              )
                                                  )   VERIFIED STOCKHOLDER
                             Plaintiff,           )   DERIVATIVE COMPLAINT FOR
           v.                                     )   BREACH OF FIDUCIARY DUTY AND
                                                  )   UNJUST ENRICHMENT
  ALEX GORSKY, CAROL GOODRICH,                    )
  MICHAEL E. SNEED, ANNE M.                       )
  MULCAHY, CHARLES PRINCE,                        )
  WILLIAM D. PEREZ, IAN E. L. DAVIS,              )
  RONALD A. WILLIAMS, A. EUGENE                   )
  WASHINGTON, MARK B. MCCLELLAN,                  )
  D. SCOTT DAVIS, MARY C. BECKERLE,               )
  JOAN CASALVIERI, and TARA                       )
  GLASGOW,                                        )
                                                  )
                             Defendants,          )
                                                  )
          -and-                                   )
                                                  )
  JOHNSON & JOHNSON, a New Jersey                 )
  Corporation,                                    )
                                                  )
                          Nominal Defendant.      )
                                                  )   DEMAND FOR JURY TRIAL
                                                  )


       Plaintiff Tracy Bynum, located at 2100 Yucca Avenue, Fullteron, California, by her

attorneys, submits this Verified Stockholder Derivative Complaint for Breach of Fiduciary Duty

and Unjust Enrichment. Plaintiff alleges the following on information and belief, except as to the


                                               -1-
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 2 of 64 PageID: 2



allegations specifically pertaining to plaintiff which are based on personal knowledge. This

complaint is also based on the investigation of plaintiff's counsel, which included, among other

things, a review of public filings with the U.S. Securities and Exchange Commission ("SEC") and

a review of news reports, press releases, and other publicly available sources.

                       NATURE AND SUMMARY OF THE ACTION

          1.   This is a stockholder derivative action brought by plaintiff on behalf of nominal

defendant Johnson & Johnson ("J&J" or the "Company") against certain of its officers and

directors for breach of fiduciary duty and unjust enrichment. These wrongs resulted in billions of

dollars in damages to J&J's reputation, goodwill, and standing in the business community.

Moreover, these actions have exposed J&J to billions of dollars in potential liability for violations

of law.

          2.   J&J manufactures, markets, and sells a variety of over-the-counter health care

products, including body powders. JOHNSON'S® Baby Powder, the focus of this action, is a

symbol of the Company's legacy and history, and considered to be a "sacred cow" among the

Company's other offerings. The primary ingredient in JOHNSON'S Baby Powder is magnesium

silicate, an inorganic mineral known as "talc."

          3.   Nearly fifty years ago, researchers identified serious health risks associated with

talc. Researchers first raised concerns about the safety of talc-based products and their potential

asbestos contamination in the late 1960s and early 1970s. In the 1980s, scientific studies

concluded that a woman's repeated use of talc-based body powders in her genital region

significantly increases her risk of developing ovarian cancer.

          4.   Defendants, however, assuaged concerns about the health risks associated with talc

by repeatedly promising that J&J's products had a "long history of safe use," and were, and always




                                                  -2-
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 3 of 64 PageID: 3



had been, free of asbestos. For years, defendants' assured consumers and the market that J&J's

cosmetic powder products have been safe "[f]or over 100 years," and that "regular testing

conducted since the 1970s" had confirmed the absence of asbestos in J&J's products. In support

of these claims, defendants' claimed that J&J used "a sophisticated battery of tests designed to

ensure … safety" and "always put[s]… safety first in everything that [it does]."

       5.      These representations were false.      J&J's talc and talcum powders, including

JOHNSON'S Baby Powder, have long been contaminated with asbestos.              And J&J's asbestos

testing had not "confirmed" that the Company's talc or powders were "asbestos free," but rather

the opposite—that J&J's talc-based products contained asbestos. Moreover, far from putting

"safety first," J&J purposefully avoided essential testing methods, which the Company knew were

necessary for finding asbestos in talc.

       6.      For years, the Company was repeatedly notified of the presence of asbestos in its

talcum powders, yet continued to sell its harmful cancer-causing talc-based body powders.

Internal memoranda dating back to the 1960s admit that J&J's talc contained "unavoidable trace

amounts" of asbestos. Further, from at least 1971 to the 2000s, the Company's raw talc and

finished powders routinely tested positive for asbestos. While Company executives, scientists,

doctors and lawyers discussed the asbestos contamination, J&J failed to disclose it to regulators or

the public. Even after the Company internally recognized that "we cannot say [our talc is]

'always'" asbestos free, it continued selling and marketing its talcum powder products as safe.

       7.      The Company was also aware of the need to utilize sophisticated concentration

techniques in testing its talc for asbestos, yet failed to do so. Decades ago, a J&J consultant

informed the Company that "larger amounts of sample" must be tested to find asbestos, and that

"preconcentrat[ing] the impurities prior to examination" "was considered essential to the success




                                               -3-
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 4 of 64 PageID: 4



of any suggested procedure." J&J, however, declined to use these sophisticated concentration

techniques. This refusal was purposeful. An internal J&J memorandum noted that the Company's

talc, if subjected to the most sensitive testing method, using concentrated samples, will show at

least traces of asbestos.    The internal memorandum described this sort of testing as both

"sophisticated" and "disturbing," and noted that companies would "be hard pressed in supporting

purity claims" if talc was subject to such testing.

       8.      The truth about the Company's cancer-causing products and defendants' knowing

concealment thereof began to emerge in September 2017, as J&J defended itself in its first trial

alleging the presence of asbestos in JOHNSON'S Baby Powder. On September 21, 2017,

Bloomberg reported on documents from the 1970s that had been unsealed in the talc litigation,

revealing that "J&J [was] [a]lerted to [the] [r]isk of [a]sbestos in [t]alc in [the] '70s." But in the

article, defendants vigorously denied the presence of asbestos in its products, stating "[h]istorical

testing of samples by the [U.S. Food and Drug Administration ("FDA")] as well as "numerous

independent" laboratories and scientists "have all confirmed the absence of asbestos in our talc

products."

       9.      Then, on February 5, 2018, Mesothelioma.net reported that experts in the talc

litigation were "anticipating the release of numerous damaging internal company documents" from

the Company relating to asbestos in its baby powder. But defendants continued to defend J&J's

talc products, falsely reassuring consumers and investors that such products "are, and always have

been, free of asbestos" and that this was demonstrated by "decades of monitoring, testing and

regulation dating back to the 1970s."

       10.     Less than six months later, in July 2018, the Company was hit with a record-setting

$4.69 billion verdict on claims that asbestos in its products gave ovarian cancer to twenty-two




                                                 -4-
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 5 of 64 PageID: 5



women. The jury in a Missouri circuit court awarded $4.14 billion in punitive damages and $550

million in compensatory damages to the women, who had accused the Company of failing to warn

them about cancer risks associated with its baby and body powders.

       11.     Then, on December 14, 2018, Reuters published an explosive report revealing new

information, including previously unreleased internal J&J documents. The Reuters report, titled

"Special Report: J&J Knew for Decades that Asbestos Lurked in Its Baby Powder," exposed the

Company's internal knowledge of asbestos contamination in J&J's talc-based products. The report

also explained that J&J had purposely avoided using concentration techniques in testing its talc

products because such methods would detect asbestos in these products.

       12.     The fallout from these revelations has been severe. After Reuter's exposed the truth

about J&J's deceptive business practices, the Company's stock price fell $14.84 per share, or more

than 10%, to close at $133 per share on December 14, 2018, erasing nearly $40 billion of the

Company's market capitalization. In total, J&J lost more than $51 billion in market capitalization,

from a high of $397 billion in January 2018 before the truth about the Company's cancer-causing

products began emerging, to only $346 billion in the days after Reuters revealed J&J's harmful

business practices.

       13.     The wrongdoing detailed herein has also exposed the Company to significant

liability arising from governmental investigations as well as lawsuits. In particular, the Company

is now the subject of two Employee Retirement Income Security Act of 1974 ("ERISA") class

action lawsuits, a number of product liability lawsuits, and product liability multidistrict litigation

pending in the U.S. District Court for the District of New Jersey. Furthermore, as a direct result

of the improper statements detailed herein, the Company is now the subject of a federal securities

class action lawsuit filed in the U.S. District Court for the District of New Jersey, on behalf of




                                                 -5-
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 6 of 64 PageID: 6



investors who purchased J&J's stock at artificially inflated prices (the "Securities Class Action").

Finally, the Company has received inquiries and subpoenas from U.S. Senator Patty Murray, the

U.S. Department of Justice, and the SEC related to the allegations detailed herein.

       14.     Despite the threat to its customers' health and the significant liability resulting from

these lawsuits and investigations, J&J refuses to place any cancer-related warning on the

Company's talc-based products and continues to sell these products and market them as safe.

       15.     On April 18, 2019, pursuant to New Jersey law, plaintiff sent a letter to the J&J

Board of Directors (the "Board") demanding that the Board investigate the foregoing facts and

claims arising from them, and commence litigation against the corporate fiduciaries responsible

for damaging J&J (the "Demand"). In response, counsel from Sidley Austin LLP sent plaintiff's

counsel a letter stating that the law firm of Gibson Dunn & Crutcher LLP was investigating the

"underlying matters regarding the Company's talc products addressed in [the Demand]." More

than five months—far longer than the ninety days provided by statute—have passed since plaintiff

first made her Demand, yet the Board has not provided a substantive response to the Demand.

       16.     Given the Board's delay and the indefinite timeline for its investigation, plaintiff

brings this action to timely address the wrongdoing discussed herein that harmed and continues to

harm the Company.

                                 JURISDICTION AND VENUE

       17.     Jurisdiction is conferred by 28 U.S.C. §1332. Complete diversity among the parties

exists and the amount in controversy exceeds $75,000, exclusive of interests and costs.

       18.     This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business in and maintains operations in this District,

or is an individual who has sufficient minimum contacts with this District to render the exercise




                                                -6-
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 7 of 64 PageID: 7



of jurisdiction by the District courts permissible under traditional notions of fair play and

substantial justice.

        19.     Venue is proper in this Court in accordance with 28 U.S.C. §1391 because:

(i) J&J maintains its principal place of business in this District; (ii) one or more of the defendants

either resides in or maintains executive offices in this District; (iii) a substantial portion of the

transactions and wrongs complained of herein, including the defendants' primary participation in

the wrongful acts detailed herein, and aiding and abetting and conspiracy in violation of fiduciary

duties owed to J&J, occurred in this District; and (iv) defendants have received substantial

compensation in this District by doing business here and engaging in numerous activities that had

an effect in this District.

                                          THE PARTIES

Plaintiff

        20.     Plaintiff Tracy Bynum was a stockholder of J&J at the time of the wrongdoing

complained of, has continuously been a stockholder since that time, and is a current J&J

stockholder. Plaintiff is a citizen of California.

Nominal Defendant

        21.     Nominal Defendant J&J is a New Jersey corporation with principal executive

offices located at One Johnson & Johnson Plaza, New Brunswick, New Jersey. Accordingly, J&J

is a citizen of New Jersey. J&J is a holding company with more than 260 operating subsidiaries.

Through its subsidiaries, the Company engages in the research and development, manufacture, and

sale of products in the health care field. As of December 30, 2018, J&J had approximately 135,100

employees worldwide.




                                                 -7-
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 8 of 64 PageID: 8



Defendants

       22.    Defendant Alex Gorsky ("Gorsky") is J&J's Chairman of the Board and has been

since December 2012; and Chief Executive Officer, Chairman of the Executive Committee, and a

director and has been since April 2012. Defendant Gorsky was also J&J's Vice Chairman of the

Executive Committee from January 2011 to April 2012; a Member of the Executive Committee

from January 2009 to January 2011; Worldwide Chairman, Medical Devices and Diagnostics

Group from September 2009 to January 2011; Worldwide Chairman, Surgical Care Group from

January 2009 to September 2009; Company Group Chairman and Worldwide Franchise Chairman

for Ethicon, Inc., a subsidiary of the Company, from 2008 to January 2009; and held other various

positions of increasing responsibility at the Company and its subsidiaries from 1988 to 2004.

Defendant Gorsky is named as a defendant in the Securities Class Action complaint that alleges

he violated sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the "Exchange Act").

Defendant Gorsky knowingly, recklessly, or with gross negligence caused or allowed the

Company to: (i) improperly market J&J's talc-based powders as safe, and promote the perineal use

of those products by women; (ii) fail to adequately warn of known health risks associated with

J&J's talc-based powders; and (iii) make improper statements in the Company's press releases and

public filings concerning the quality and health risks associated with J&J's products. J&J paid

defendant Gorsky the following compensation as an executive:




                                              -8-
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 9 of 64 PageID: 9



Defendant Gorsky is a citizen of Pennsylvania.

       23.     Defendant Carol Goodrich ("Goodrich") is J&J's Director of Corporate Media

Relations and has been since 2009. Defendant Goodrich is named as a defendant in the Securities

Class Action complaint that alleges she violated sections 10(b) and 20(a) of the Exchange Act.

Defendant Goodrich knowingly, recklessly, or with gross negligence caused or allowed the

Company to: (i) improperly market J&J's talc-based powders as safe, and promote the perineal use

of those products by women; (ii) fail to adequately warn of known health risks associated with

J&J's talc-based powders; and (iii) make improper statements in the Company's press releases and

public filings concerning the quality and health risks associated with J&J's products. Defendant

Goodrich is a citizen of Pennsylvania.

       24.     Defendant Michael E. Sneed ("Sneed") is J&J's Chief Communications Officer and

has been since 2012; Executive Vice President of Global Corporate Affairs and has been since

January 2018; and a member of the Executive Committee and has been since July 2018. Defendant

Sneed was also Vice President of Global Corporate Affairs from 2012 to January 2018; Company

Group Chairman, Vision Care Franchise from 2007 to 2012; Company Group Chairman,

Consumer North America from 2004 to 2007; and held various positions of increasing

responsibility across the global enterprise from 1986 to 2004. Defendant Sneed is named as a

defendant in the Securities Class Action complaint that alleges he violated sections 10(b) and 20(a)

of the Exchange Act. Defendant Sneed knowingly, recklessly, or with gross negligence caused or

allowed the Company to: (i) improperly market J&J's talc-based powders as safe, and promote the

perineal use of those products by women; (ii) fail to adequately warn of known health risks

associated with J&J's talc-based powders; and (iii) make improper statements in the Company's




                                               -9-
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 10 of 64 PageID: 10



press releases and public filings concerning the quality and health risks associated with J&J's

products. Defendant Sneed is a citizen of Pennsylvania.

         25.     Defendant Anne M. Mulcahy ("Mulcahy") is J&J's Lead Director and has been

since December 2012 and a director and has been since October 2009. Defendant Mulcahy is a

member of J&J's Audit Committee and has been since at least March 2013. Defendant Mulcahy

knowingly or recklessly caused or allowed the Company to: (i) improperly market J&J's talc-based

powders as safe, and promote the perineal use of those products by women; (ii) fail to adequately

warn of known health risks associated with J&J's talc-based powders; and (iii) make improper

statements in the Company's press releases and public filings concerning the quality and health

risks associated with J&J's products. J&J paid defendant Mulcahy the following compensation as

a director:

        Fiscal                                               All Other
         Year     Fees Paid in Cash   Stock Awards         Compensation             Total
        2018          $150,000          $184,940             $20,000              $354,940
        2017          $145,000          $174,893                  -               $319,893
        2016          $140,000          $164,985             $20,000              $324,985
        2015          $140,000          $154,899             $20,000              $314,899
        2014          $140,000          $154,924             $20,000              $314,924
        2013          $140,000          $144,989                  -               $284,989

Defendant Mulcahy is a citizen of Connecticut.

         26.     Defendant Charles Prince ("Prince") is a J&J director and has been since February

2006.     Defendant Prince is the Chairman and a member of J&J's Regulatory Compliance

Committee and has been since at least March 2017. Defendant Prince knowingly or recklessly

caused or allowed the Company to: (i) improperly market J&J's talc-based powders as safe, and

promote the perineal use of those products by women; (ii) fail to adequately warn of known health

risks associated with J&J's talc-based powders; and (iii) make improper statements in the




                                               - 10 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 11 of 64 PageID: 11



Company's press releases and public filings concerning the quality and health risks associated with

J&J's products. J&J paid defendant Prince the following compensation as a director:

     Fiscal                                                 All Other
      Year      Fees Paid in Cash     Stock Awards        Compensation               Total
     2018           $135,000            $184,940            $20,000                $339,940
     2017           $130,000            $174,893            $20,000                $324,893
     2016           $130,000            $164,985            $20,000                $314,985
     2015           $130,000            $154,899            $20,000                $304,899
     2014           $130,000            $154,924                 -                 $284,924
     2013           $130,000            $144,989            $20,524                $295,513

Defendant Prince is a citizen of Florida.

       27.     Defendant William D. Perez ("Perez") is a J&J director and has been since June

2007. Defendant Perez is a member of J&J's Audit Committee and has been since at least March

2017. Defendant Perez knowingly or recklessly caused or allowed the Company to: (i) improperly

market J&J's talc-based powders as safe, and promote the perineal use of those products by

women; (ii) fail to adequately warn of known health risks associated with J&J's talc-based

powders; and (iii) make improper statements in the Company's press releases and public filings

concerning the quality and health risks associated with J&J's products. J&J paid defendant Perez

the following compensation as a director:

     Fiscal                                                 All Other
      Year      Fees Paid in Cash     Stock Awards        Compensation               Total
     2018           $135,000            $184,940            $20,000                $339,940
     2017           $130,000            $174,893            $20,000                $324,893
     2016           $130,000            $164,985            $20,000                $314,985
     2015           $130,000            $154,899            $20,000                $304,899
     2014           $130,000            $154,924                 -                 $284,924
     2013           $130,000            $144,989            $20,000                $294,989

Defendant Perez is a citizen of Florida.

       28.     Defendant Ian E. L. Davis ("I. Davis") is a J&J director and has been since July

2010. Defendant I. Davis is a member of J&J's Audit Committee and has been since at least March

2012, and a member of the Regulatory Compliance Committee and has been since at least March



                                              - 11 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 12 of 64 PageID: 12



2017. Defendant I. Davis was previously a member of J&J's Public Policy Advisory Committee

in at least March 2012. Defendant I. Davis knowingly or recklessly caused or allowed the

Company to: (i) improperly market J&J's talc-based powders as safe, and promote the perineal use

of those products by women; (ii) fail to adequately warn of known health risks associated with

J&J's talc-based powders; and (iii) make improper statements in the Company's press releases and

public filings concerning the quality and health risks associated with J&J's products. J&J paid

defendant I. Davis the following compensation as a director:

                  Fiscal
                   Year     Fees Paid in Cash    Stock Awards         Total
                  2018          $115,000           $184,940         $299,940
                  2017          $110,000           $174,893         $284,893
                  2016          $110,000           $164,985         $274,985
                  2015          $110,000           $154,899         $264,899
                  2014          $110,000           $154,924         $264,924
                  2013          $110,000           $144,989         $254,989

Upon information and belief, defendant I. Davis is a citizen of the United Kingdom

       29.    Defendant Ronald A. Williams ("Williams") is a J&J director and has been since

June 2011. Defendant Williams was previously the Chair of J&J's Regulatory Compliance

Committee in at least March 2016, a member of that committee from at least March 2013 to at

least March 2016, and a member of the Public Policy Advisory Committee in at least March 2012.

Defendant Williams knowingly or recklessly caused or allowed the Company to: (i) improperly

market J&J's talc-based powders as safe, and promote the perineal use of those products by

women; (ii) fail to adequately warn of known health risks associated with J&J's talc-based

powders; and (iii) make improper statements in the Company's press releases and public filings

concerning the quality and health risks associated with J&J's products. J&J paid defendant

Williams the following compensation as a director:




                                             - 12 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 13 of 64 PageID: 13



      Fiscal                                               All Other
       Year       Fees Paid in Cash   Stock Awards       Compensation              Total
      2018            $135,000          $184,940           $20,000               $339,940
      2017            $130,000          $174,893           $20,000               $324,893
      2016            $130,000          $164,985           $20,000               $314,985
      2015            $125,003          $154,899           $20,000               $299,902
      2014            $110,000          $154,924           $20,000               $284,924
      2013            $110,000          $144,989                -                $254,989
Defendant Williams is a citizen of Florida.

        30.      Defendant A. Eugene Washington ("Washington") is a J&J director and has been

since November 2012. Defendant Washington was previously a member of J&J's Regulatory

Compliance Committee from at least March 2013 to at least March 2014. Defendant Washington

knowingly or recklessly caused or allowed the Company to: (i) improperly market J&J's talc-based

powders as safe, and promote the perineal use of those products by women; (ii) fail to adequately

warn of known health risks associated with J&J's talc-based powders; and (iii) make improper

statements in the Company's press releases and public filings concerning the quality and health

risks associated with J&J's products. J&J paid defendant Washington the following compensation

as a director:

      Fiscal                                               All Other
       Year       Fees Paid in Cash   Stock Awards       Compensation              Total
      2018            $135,000          $184,940           $20,000               $339,940
      2017            $110,000          $174,893                -                $284,893
      2016            $110,000          $164,985           $20,000               $294,985
      2015            $110,000          $154,899           $20,000               $284,899
      2014            $110,000          $154,924            $2,000               $266,924
      2013            $110,000          $144,989            $5,772               $260,761

Defendant Washington is a citizen of North Carolina.

        31.      Defendant Mark B. McClellan ("McClellan") is a J&J director and has been since

October 2013. Defendant McClellan is a member of J&J's Regulatory Compliance Committee

and has been since at least March 2014. Defendant McClellan knowingly or recklessly caused or

allowed the Company to: (i) improperly market J&J's talc-based powders as safe, and promote the



                                              - 13 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 14 of 64 PageID: 14



perineal use of those products by women; (ii) fail to adequately warn of known health risks

associated with J&J's talc-based powders; and (iii) make improper statements in the Company's

press releases and public filings concerning the quality and health risks associated with J&J's

products. J&J paid defendant McClellan the following compensation as a director:

                  Fiscal
                   Year     Fees Paid in Cash     Stock Awards         Total
                  2018          $115,000            $184,940         $299,940
                  2017          $110,000            $174,893         $284,893
                  2016          $110,000            $164,985         $274,985
                  2015          $110,000            $154,899         $264,899
                  2014          $110,000            $154,924         $264,924
                  2013           $27,500                -             $27,500

Defendant McClellan is a citizen of North Carolina.

       32.    Defendant D. Scott Davis ("S. Davis") is a J&J director and has been since June

2014. Defendant S. Davis is the Chair of J&J's Audit Committee and has been since at least March

2016, and a member of that committee and has been since at least March 2015. Defendant S.

Davis was previously a member of J&J's Regulatory Compliance Committee from at least March

2015 to at least March 2016. Defendant S. Davis knowingly or recklessly caused or allowed the

Company to: (i) improperly market J&J's talc-based powders as safe, and promote the perineal use

of those products by women; (ii) fail to adequately warn of known health risks associated with

J&J's talc-based powders; and (iii) make improper statements in the Company's press releases and

public filings concerning the quality and health risks associated with J&J's products. J&J paid

defendant S. Davis the following compensation as a director:

                  Fiscal
                   Year     Fees Paid in Cash     Stock Awards         Total
                  2018          $140,000            $184,940         $324,940
                  2017          $135,000            $174,893         $309,893
                  2016          $135,000            $164,985         $299,985
                  2015          $128,750            $154,899         $283,649
                  2014           $58,366                -             $58,366

Upon information and belief, defendant S. Davis is a citizen of Georgia.


                                              - 14 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 15 of 64 PageID: 15



       33.    Defendant Mary C. Beckerle ("Beckerle") is a J&J director and has been since June

2015. Defendant Beckerle is a member of J&J's Regulatory Compliance Committee and has been

since at least March 2017. Defendant Beckerle knowingly or recklessly caused or allowed the

Company to: (i) improperly market J&J's talc-based powders as safe, and promote the perineal use

of those products by women; (ii) fail to adequately warn of known health risks associated with

J&J's talc-based powders; and (iii) make improper statements in the Company's press releases and

public filings concerning the quality and health risks associated with J&J's products. J&J paid

defendant Beckerle the following compensation as a director:

     Fiscal                                                All Other
      Year      Fees Paid in Cash    Stock Awards        Compensation             Total
     2018           $135,000           $184,940            $20,000              $339,940
     2017           $130,000           $174,893            $20,000              $324,893
     2016           $111,667           $164,985            $17,800              $294,452
     2015            $64,167               -                    -                $64,167

Defendant Beckerle is a citizen of Utah.

       34.    Defendant Joan Casalvieri ("Casalvieri") was Director of Toxicology and Skincare

at Johnson & Johnson Consumer Inc. ("JJCI"). Defendant Casalvieri is named as a defendant in

the Securities Class Action complaint that alleges she violated sections 10(b) and 20(a) of the

Exchange Act. Defendant Casalvieri knowingly, recklessly, or with gross negligence caused or

allowed the Company to: (i) improperly market J&J's talc-based powders as safe, and promote the

perineal use of those products by women; (ii) fail to adequately warn of known health risks

associated with J&J's talc-based powders; and (iii) make improper statements in the Company's

press releases and public filings concerning the quality and health risks associated with J&J's

products. Defendant Casalvieri is a citizen of New Jersey.

       35.    Defendant Tara Glasgow ("Glasgow") was JJCI's Vice President of Baby R&D and

Scientific Engagement from March 2014 to at least September 2016; and Vice President of Wound



                                             - 15 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 16 of 64 PageID: 16



Closure and Repair at Ethicon, Inc., a subsidiary of the Company, from April 2017 to at least

September 2018. Defendant Glasgow was also JJCI's Senior Director of Oral Care Product

Development and Innovation from October 2011 to March 2014, and held various positions of

increasing responsibility at JJCI from 1995 to 2008. Defendant Glasgow is named as a defendant

in the Securities Class Action complaint that alleges she violated sections 10(b) and 20(a) of the

Exchange Act. Defendant Glasgow knowingly, recklessly, or with gross negligence caused or

allowed the Company to: (i) improperly market J&J's talc-based powders as safe, and promote the

perineal use of those products by women; (ii) fail to adequately warn of known health risks

associated with J&J's talc-based powders; and (iii) make improper statements in the Company's

press releases and public filings concerning the quality and health risks associated with J&J's

products. Upon information and belief, defendant Glasgow is a citizen of the United Kingdom.

        36.     The defendants identified in ¶¶22-24, 34-35 are referred to herein as the "Officer

Defendants." The defendants identified in ¶¶22, 25-33 are referred to herein as the "Director

Defendants." Collectively, the defendants identified in ¶¶22-35 are referred to herein as the

"Individual Defendants."

                       DUTIES OF THE INDIVIDUAL DEFENDANTS

Fiduciary Duties

        37.     By reason of their positions as officers and directors of the Company, each of the

Individual Defendants owed and owe J&J and its stockholders fiduciary obligations of trust,

loyalty, good faith, and due care, and were and are required to use their utmost ability to control

and manage J&J in a fair, just, honest, and equitable manner. The Individual Defendants were and

are required to act in furtherance of the best interests of J&J and not in furtherance of their personal

interest or benefit.




                                                 - 16 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 17 of 64 PageID: 17



       38.     To discharge their duties, the officers and directors of J&J were required to exercise

reasonable and prudent supervision over the management, policies, practices, and controls of the

financial affairs of the Company. By virtue of such duties, the officers and directors of J&J were

required to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in compliance with all applicable laws, rules, and regulations;

               (b)     ensure that the Company complied with its legal obligations and

requirements, and refrain from engaging in deceptive conduct;

               (c)     conduct the affairs of the Company in an efficient, business-like manner in

compliance with all applicable laws, rules, and regulations so as to make it possible to provide the

highest quality performance of its business, to avoid wasting the Company's assets, and to

maximize the value of the Company's stock; and

               (d)     remain informed as to how J&J conducted its operations, and, upon receipt

of notice or information of imprudent or unsound conditions or practices, make reasonable inquiry

in connection therewith, and take steps to correct such conditions or practices and make such

disclosures as necessary to comply with applicable laws.

J&J's Principles of Corporate Governance and Code of Business Conduct Impose Additional
Responsibilities on the Defendants

       39.     The Individual Defendants, like all employees, directors, and officers of the

Company, were required to comply with J&J's Principles of Corporate Governance (the "Corporate

Governance Principles") and Code of Business Conduct (the "Code of Conduct"). The Individual

Defendants were also required to comply with the Company's Code of Business Conduct & Ethics




                                               - 17 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 18 of 64 PageID: 18



for Members of the Board of Directors and Executive Officers (the "D&O Code of Conduct").1

The Corporate Governance Principles state the following with respect to the responsibilities of the

Board:

         Responsibilities of the Board. All Directors are elected annually by the
         shareholders as their representatives in providing oversight of the operation of the
         Company. The Directors select, oversee and monitor the performance of the senior
         management team, which is charged with the day-to-day conduct of the Company's
         business. The fundamental responsibility of the Directors is to exercise their
         business judgment on matters of critical and long-term significance to the Company
         in furtherance of what they reasonably believe to be in the best interest of the
         Company, and therefore its shareholders.

         40.      In addition to the duties described above, the Company vouched to conduct its

business in accordance with applicable laws and regulations. To that effect, both the Code of

Conduct and the D&O Code of Conduct required the Company's officers and directors to comply

with all laws, rules, and regulations, and the D&O Code of Conduct further required the Individual

Defendants to "use all reasonable efforts to oversee compliance by employees, other Directors and

other Executive Officers with all applicable laws, rules and regulations." The Code of Conduct

provided the following with respect to legal and regulatory compliance:

         We aspire to bring the highest standards and level of integrity to each of these
         business activities by:

               Ø Complying with the laws, standards and regulations that apply to our
                 products and processes (such as quality regulations and standards);

               Ø Upholding ethical, scientific and clinical standards and complying with all
                 laws and regulations in all research and development activities worldwide;

               Ø Ensuring the safety of patients and volunteers who take part in clinical trials,
                 protecting their confidentiality and complying with data protection laws;




1
 The D&O Code of Conduct refers to the Code of Business Conduct & Ethics for Members of the
Board of Directors and Executive Officers updated March 7, 2016.


                                                   - 18 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 19 of 64 PageID: 19



             Ø Complying with the laws and regulations that cover gaining marketing
               authorization to sell our products and interacting with regulators and other
               government officials;

             Ø Adhering to the applicable manufacturing, packaging, distribution and
               export laws and regulations for our industry and in the countries where we
               do business;

             Ø Following all laws and regulations regarding the promotion, marketing and
               sales of our products, including ensuring that what we say is truthful, not
               misleading, and is consistent with regulatory approvals for our products;

             Ø Complying with all laws relating to product quality and safety, consistently
               monitoring the safety, quality and performance of our products and
               complying with all requirements for reporting adverse events and product
               quality complaints.

       41.      Thus, J&J's Corporate Governance Principles and its Codes of Conduct made clear

that the Individual Defendants were tasked with taking all necessary and appropriate steps to make

sure that the Company, including its highest management, complied with all applicable internal

policies and fair business practices.

Breaches of Duties

       42.      The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as officers and directors of J&J, the absence of good

faith on their part, and a reckless disregard for their duties to the Company that the Individual

Defendants were aware or reckless in not being aware posed a risk of serious injury to the

Company.

       43.      The Individual Defendants breached their duty of loyalty and good faith by

allowing defendants to cause, or by themselves causing, the Company to: (i) unlawfully market

J&J's talc-based products as safe, and promote the perineal use of those products by women; (ii)

sell products contaminated with cancer-causing-asbestos; (iii) fail to warn of the cancer-related

risks associated with its talc-based products; and (iv) issue false and misleading statements about



                                               - 19 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 20 of 64 PageID: 20



the safety and testing of J&J's products, and conceal the truth about the Company's harmful cancer-

causing body powders. These improper practices wasted the Company's assets, and caused J&J to

incur substantial damage.

       44.     The Individual Defendants, because of their positions of control and authority as

officers and/or directors of J&J, were able to and did, directly or indirectly, exercise control over

the wrongful acts complained of herein. The Individual Defendants also failed to prevent the other

Individual Defendants from taking such illegal actions. As a result, and in addition to the damage

the Company has already incurred, J&J has expended, and will continue to expend, significant

sums of money.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       45.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their common plan or design. In addition to the

wrongful conduct herein alleged as giving rise to primary liability, the Individual Defendants

further aided and abetted and/or assisted each other in breaching their respective duties.

       46.     During all times relevant hereto, the Individual Defendants, collectively and

individually, initiated a course of conduct that was designed to and did: (i) deceive the public,

including consumers and stockholders of J&J, regarding the quality and health risks associated

with the Company's products; and (ii) enhance the Individual Defendants' executive and directorial

positions at J&J and the profits, power, and prestige that the Individual Defendants enjoyed as a

result of holding these positions. In furtherance of this plan, conspiracy, and course of conduct,

the Individual Defendants, collectively and individually, took the actions set forth herein.




                                               - 20 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 21 of 64 PageID: 21



       47.     The Individual Defendants engaged in a conspiracy, common enterprise, and/or

common course of conduct. During this time, the Individual Defendants caused the Company to

issue improper financial statements.

       48.     The purpose and effect of the Individual Defendants' conspiracy, common

enterprise, and/or common course of conduct was, among other things, to disguise the Individual

Defendants' violations of law, breaches of fiduciary duty, and unjust enrichment; and to conceal

adverse information concerning the Company's business practices and the quality of its products.

       49.     The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company to purposefully or recklessly release

improper statements. Because the actions described herein occurred under the authority of the

Board, each of the Individual Defendants was a direct, necessary, and substantial participant in the

conspiracy, common enterprise, and/or common course of conduct complained of herein.

       50.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each Individual Defendant acted with

knowledge of the primary wrongdoing, substantially assisted in the accomplishment of that

wrongdoing, and was aware of his or her overall contribution to and furtherance of the wrongdoing.

        J&J'S BODY POWDERS CONTAIN CANCER-CAUSING COMPOUNDS

       51.     J&J manufactures, markets, and sells medical and health care products, including

body powders and a variety of other over-the-counter products. J&J's baby powder is considered

to be a "sacred cow" among the Company's offerings. According to the Company, "JOHNSON'S

Baby Powder is an institution," passed down in daily rituals from parent to child. Over the years,

J&J has regularly reminded the public of the legacy and supposed benefits of JOHNSON'S Baby




                                               - 21 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 22 of 64 PageID: 22



Powder. For example, a webpage on the Company's website in 2016, titled "The Facts on Talcum

Powder Safety," boasted:

       If you've ever cared for a baby, you've probably had JOHNSON'S® Baby Powder
       in your home. Baby powder made from cosmetic talc is one of the JOHNSON'S®
       brand's oldest products and a longtime part of baby care rituals. It is
       hypoallergenic, helps eliminate friction and is clinically proven to be gentle and
       mild for your baby's skin. The clean, classic scent is comforting and familiar for
       parents and children alike.

       52.     While J&J promotes its baby powder by associating it with sentimental rituals and

memories, its baby powder is essentially nothing more than ground up cancer-causing minerals.

The principle ingredient of the Company's baby powder products is magnesium silicate, commonly

known as talc, a naturally occurring mineral that is first mined and then ground into powder form.

Talc is often naturally contaminated with asbestos—a group of six naturally occurring minerals

composed of thin, needle-like fibers. These "asbestiform" minerals include chrysotile, tremolite,

actinolite, anthophyllite, amosite, and crocidolite. Asbestos fibers can cause fatal diseases and

cancers even when present in trace amounts. As the World Health Organization and other

authorities have made clear, there is no known safe level of exposure to asbestos.

       53.     Numerous clinical studies have also linked the use of talcum powder with ovarian

cancer. In 1971, Dr. W.J. Henderson published the first study suggesting a link between talc and

ovarian cancer.2 Then, in the early 1980s, researchers found evidence of an association between

talcum powder usage for personal hygiene and ovarian cancer. In 1982, Dr. Daniel W. Cramer

and others performed the first epidemiologic study on talc powder use in the female genital area

and found a significantly increased risk of ovarian cancer in women who reported genital talc use.




2
 See W.J. Henderson et al., Talc and Carcinoma of the Ovary and Cervix, 78 BJOG: An Int’l J.
of Obstet. & Gynecol. 266-72 (1971).


                                              - 22 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 23 of 64 PageID: 23



       54.     Since Dr. Cramer's study was published, numerous other studies found a link

between talc and ovarian cancer. The vast majority of these studies reported an elevated risk of

ovarian cancer associated with genital talc use. For example, in 1993, the National Toxicology

Program of the U.S. Department of Health and Human Services published a study on the toxicity

of nonasbestiform talc and found clear evidence of carcinogenic activity. In 2000, Roberta B. Ness

from the University of Pennsylvania, and others, conducted a case-control study of over 2,000

women and found a statistically significant 50% increase in the risk of ovarian cancer from genital

talc use.3 Another study, published in 2000, found a 40% increase in invasive cancers in women

who applied talcum powder to their perineum.4

       55.     More recent studies confirm the link between ovarian cancer and the genital use of

talc-based body powder. In June 2013, a pooled analysis of over 18,000 women in eight case-

control studies found a 20% to 30% risk of women developing ovarian cancer from genital talc

powder use. The study concluded that, "[b]ecause there are few modifiable risk factors for ovarian

cancer, avoidance of genital powders may be a possible strategy to reduce ovarian cancer

incidence."5 Likewise, a May 2016 study of African-American women concluded that talc-based




3
 See Roberta B. Ness et al., Factors Related to Inflammation of the Ovarian Epithelium and Risk
of Ovarian Cancer, 11 Epidemiology 111-17 (2000).
4
 Dorota M. Gertig et al., Prospective Study of Talc Use and Ovarian Cancer, 92 JNCI: J. of the
Nat’l Cancer Inst. 249-52 (2000).
5
 Kathryn L. Terry et al., Genital Powder Use and Risk of Ovarian Cancer: A Pooled Analysis of
8,525 Cases and 9,859 Controls, 6 Cancer Prevention Research 811-21 (2013).




                                              - 23 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 24 of 64 PageID: 24



body powder was associated with ovarian cancer and constituted a significant modifiable risk

factor among that population.6

       56.     According to a March 12, 2019 Law360 article titled, "Talc Use Increases Risk of

Ovarian Cancer, Lawmakers Told," "[d]ata from nearly 40 published studies show that women

who use talcum powder have a 20 to 30 percent higher risk of developing the most common type

of ovarian cancer than women who don't use it." The article further stated:

       Dr. Anne McTiernan, a researcher at the University of Washington, said at a
       congressional hearing that she had reviewed the science linking the use of talcum
       powder, identifying 38 epidemiological studies in the past 40 years that asked
       women about their use of talcum powder on their genitals and tested associations
       with ovarian cancer. A summary of the data from the studies consistently shows
       that women who had used talcum powder in their genital areas had a statistically
       significant 22 to 31 percent increased risk of developing epithelial ovarian cancer,
       compared with women who had never used talcum powder, Dr. McTiernan said.

       "Evidence suggests that these associations hold across diverse race and ethnic
       groups," Dr. McTiernan, who prepared a report for consumers in multidistrict
       litigation over talcum powder and cancer, told the House Subcommittee on
       Economic and Consumer Policy. "These combined analyses also show increasing
       exposure to these products were also associated with increasing risk of ovarian
       cancer."

       In some studies, 4 in 10 women reported using talcum powder in their genital areas,
       including on sanitary pads and underwear, Dr. McTiernan said, noting that clinical
       and lab studies show that talc can migrate from the genital area to the ovarian and
       fallopian tube area.

       Talc has also been shown to cause inflammation, and increased levels of
       inflammation are associated with an increased risk of ovarian cancer, Dr.
       McTiernan said.

                                        *       *       *




6
  See Joellen M. Schildkraut et al., Association between Body Powder Use and Ovarian Cancer:
the African American Cancer Epidemiology Study (AACES), 25 Cancer Epid. Bio. Prev. 1411-17
(2016).


                                              - 24 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 25 of 64 PageID: 25



       Dr. McTiernan also said she looked at the literature on asbestos and ovarian cancer
       as well, noting that the International Agency for Research on Cancer said that a
       causal association between ovarian cancer and asbestos was clearly established.

       "Women need to know about the risks of using talcum powder products in the
       genital areas and all consumers need to be informed about the contents of these
       products, including fibrous talc and asbestos, so they can make informed decisions
       about use," Dr. McTiernan said.

       57.     Various governmental and non-governmental organizations have also warned of

the adverse health consequence associated with talc usage by women. In or around 2006, the

Canadian Government, under the Hazardous Products Act and related Controlled Products

Regulations, classified talc as a "D2A," "very toxic," "cancer causing substance." In 2008, the

Cancer Prevention Coalition submitted a petition to the FDA "Seeking a Cancer Warning on

Cosmetic Talc Products." The petition requested that the FDA require cosmetic talcum powder

products to bear a prominent warning label that frequent perineal talc application increased the

risk of ovarian cancer.

       58.     In or about February 2010, the International Agency for Research on Cancer

("IARC"), an agency within the World Health Organization, published a report classifying perineal

use of talc-based body powder as a "Group 2B" human carcinogen. The IARC noted that studies

from around the world had regularly found an increased risk of about 30-60% for ovarian cancer

in women who applied talcum powder to their perineum. As of today, both the National Cancer

Institute and American Cancer Society list genital talc use as a risk factor for ovarian cancer.

        J&J IS REPEATEDLY INFORMED OF THE SEVERE HEALTH RISKS
       ASSOCIATED WITH IT'S TALC-BASED PRODUCTS, YET CONTINUES
               TO MARKET AND SELL THESE PRODUCTS AS SAFE

       59.     Internal documents dating back nearly fifty years show that the Company has long

been aware of the severe health risks associated with its talc-based products. Since the 1960s, J&J

has been repeatedly informed that its talc-based products contain harmful cancer-causing asbestos.



                                               - 25 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 26 of 64 PageID: 26



The Company also received alerts of an association between talcum powder usage by women for

personal hygiene and ovarian cancer. Yet, J&J refused to place any cancer-related warning on the

Company's talc-based products and continued to sell these products and market them as safe.

       60.     By at least the late 1960s, J&J was aware that its talc-based products contained

asbestos, and that these products posed severe health risks. In 1967, J&J found traces of tremolite

and another mineral that can occur as asbestos, according to a table attached to a November 1,

1967 memorandum by William Ashton ("Ashton"), J&J's former executive in charge of

talc supply. And in a 1969 memorandum to a Company doctor, Ashton said it was "normal" to

find tremolite in many U.S. talc deposits. He pointed out that "[h]istorically, in our Company,

Tremolite has been bad," and suggested J&J rethink its approach. In response, Dr. T.M. Thompson

("Thompson") indicated that Robert Wood "General" Johnson II, son of J&J cofounder Robert

Wood Johnson, and numerous pediatricians had "express[ed] concern" about "adverse effects on

the lungs of babies or mothers" as a result of asbestos exposure. Thompson then went on to admit

that J&J's talc contained "unavoidable trace amounts" of tremolite, and that these structures could

penetrate deep inside the lungs, stating:

       [W]e have occasionally received inquiries from various individuals, including
       General Johnson and several pediatricians, expressing concern over the possibility
       of the adverse effects on the lungs of babies or mothers who might inhale any
       substantial amounts of our talc formulations. In the past, we have replied to the
       effect that since our talc is essentially all of the platelet-type of crystalline structure,
       and is of a size which would not be likely to enter the pulmonary alveoli, we would
       not regard the usage of our powders as presenting any hazard. Obviously, if we do
       include Tremolite in more than unavoidable trace amounts, this sort of negation
       of such inquiries could no longer pertain.

       61.     Thompson also acknowledged that "if it became known that [J&J's] talc

formulations contained any significant amount of Tremolite," the Company could face "such a




                                                 - 26 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 27 of 64 PageID: 27



furor" that it would be "more or less compelled to remove [tremolite] from the formulation." In

his response to Ashton, Thompson wrote:

       Some years ago, we were faced with a more or less serious problem resulting from
       what we consider to have been an unjust accusation of danger due to the presence
       of a small amount of boric acid in our talc. This created such a furor that we were
       more or less compelled to remove boric acid from the formulation. It is conceivable
       that a similar situation might eventually arise if it became known that our talc
       formulations contained any significant amount of Tremolite.

       62.     Thompson further warned that J&J could face litigation over Tremolite in its talc,

and advised the Company to consult with its law department, stating:

       Since the usage of these products is so widespread, and the existence of pulmonary
       disease is increasing, it is not inconceivable that we could become involved in
       litigation in which pulmonary fibrosis or other changes might be rightfully or
       wrongfully attributed to inhalation of our powder formulations. It might be that
       someone in the Law Department should be consulted with regard to the
       defensibility of our position in the event that such a situation could ever arise.

       63.     A July 1971 memorandum by Wilson Nashed ("Nashed"), a Company scientist, to

J&J's public relations department further warned that "[t]he talc used in JOHNSON'S Baby

Powder" came from a Vermont mine containing "trace amounts of fibrous minerals

(tremolite/actinolite)." The memorandum cautioned that while the talc went through a "washing

process," "three independent consulting laboratories" found that the resulting talc still had "traces

of fibrous minerals." The July 1971 memorandum further stated:

       The talc used in JOHNSON'S Baby Powder is obtained from a selected mine in
       Vermont where the ore consists mainly of platy talc with only trace amounts of
       fibrous minerals (tremolite/actinolite). It is free of chrysotile fibers which may be
       called "pure asbestos" by the layman.

       The ore undergoes a careful purifying process which includes a 36-step washing
       process to maximize its content of high lubricity platy talc and to remove or
       substantially reduce any traces of fibrous minerals which may be present in the
       unrefined ore. The resulting talc has been shown by three independent consulting
       laboratories[] to contain negligible traces of fibrous minerals and no chrysotile
       fibers.




                                               - 27 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 28 of 64 PageID: 28



       64.     In August 1972, Dr. Weissler, Director of the Division of Cosmetics at the FDA

informed J&J that it had sent a sample of J&J's Shower to Shower talcum powder product to Sperry

Rand, an outside laboratory, which reported "that asbestos fibers could be detected." J&J

attempted to discredit the results, asking Dr. Weissler about the facility's experience and potential

for lab contamination, but internally admitted the potential presence of tremolite fibers in its

products. A memorandum from Nashed to J&J regarding Dr. Weissler's findings stated:

       The report from Sperry Rand was that asbestos fibers could be detected in the
       sample. Dr. Weissler said that he has in front of him photographs of 6 fields at
       12,000X magnification showing fibers with length to width ratios of 10-to-1 to 50-
       to-1....

       I asked Dr. Weissler if the Sperry Rand facility handles minerals. He said yes, they
       do a lot of work with chrysotile. I asked him, "Have they reported to you the normal
       background contamination in their samples. As you recall, this was the problem in
       Mt. Sinai's laboratories." He said no; however, he feels that the man who did the
       work is conservative and would not have reported chrysotile unless he was sure. I
       asked him if he has assured himself that the fibers were not tremolite which could
       be present in trace amounts. He said the fibers are characteristic of chrysotile
       and not tremolite.

       65.     Numerous other internal Company documents from the 1970s further demonstrate

J&J's awareness that its talc products contained harmful asbestos. For example, a February 1973

Company memorandum illustrates that Fred Pooley, a J&J consultant, was working on a process

to remove tremolite from talc. While Tom Shelley ("Shelley"), Director of J&J's Central Research

Laboratories, considered this to be potentially a "valuable patent" for the Company, after a little

over a month of contemplation, Shelley determined that it would be in J&J's best interest to "keep

the whole thing confidential" rather than "let the whole world know" that J&J was trying to remove

asbestos from its talc.

       66.     Meanwhile, the Company purposely avoided essential testing methods that could

detect the trace amounts of asbestos present in J&J's talc. A May 1973 internal Company report




                                               - 28 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 29 of 64 PageID: 29



titled "Proposed Specs for Analyzing Talc for Asbestos" evidenced that J&J knew that asbestos

was present in the Company's talc and that concentration methods would allow laboratories to find

it, making such methods "too sensitive" for J&J's taste. The report stated:

       England is considering method of preconcentrating the asbestos so as to be able to
       analyze by X-ray. They find no "asbestos" by doing this with Italian talc. They find
       (Pooley) 0.05% of a tremolite-type in Vermont.

                                            *     *      *

       Preconcentration of Asbestos followed by X-Ray Diffraction Analysis (Pooley
       Method)

       Dr. Pooley has developed two techniques for preconcentration of chrysotile and
       tremolite in talc followed by X-ray diffraction analysis.... The second technique
       developed also by Dr. Pooley involves preconcentration of tremolite in talc
       (different procedure) followed by X-ray diffraction analysis. This technique has not
       been written up yet, but evidently when applied to Vermont talc, 0.05% of
       tremolite-type is found. The limitation of this method is that it may be too
       sensitive.

       67.     In October 1973, J&J analyzed a proposed FDA regulation regarding the method

for determining the presence of asbestos in food and drugs, and determined that while the method

of analysis would "show that our talc is acceptable," "if they change the method, we may have

problems." And in December 1973, J&J's own consultant, Colorado School of Mines Research

Institute, advised the Company that looking for trace amounts of asbestos in talc is like trying to

find a "needle in a haystack," and thus, a method of preconcentrating any asbestos content is

"essential" to detect asbestos:

       As the impurity level becomes very low (≪1%), it is necessary to examine
       increasingly larger amounts of sample in order to detect the impurity. As a result of
       the requirement to detect the proverbial "needle in a haystack," we have evolved a
       procedure which preconcentrates the impurities prior to examination.

                                            *     *      *

       The objective of this work was to develop a procedure to screen talc for the presence
       of chrysotile and tremolite-actinolite asbestos minerals. Based on past experiences



                                                - 29 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 30 of 64 PageID: 30



       with detecting and identifying minerals when present at low levels, a concentration
       of the phases to be detected was considered essential to the success of any
       suggested procedure. Once concentrated the impurities could be detected by
       conventional methods of examination.

       68.    In a November 1976 internal memorandum Ashton noted that if sensitive testing

methods were implemented, the talc industry would be "hard pressed in supporting purity claims."

Ashton further noted that this could "open up new problem areas with asbestos and talc minerals."

In particular, Ashton's November 1976 memorandum stated:

       Attached is a copy of a disturbing proposal request which the FDA has currently
       made available to qualified bidders. The scope of the work is the Separation of
       Asbestos in Foods, Drugs and Talc for Identification and Determination.

       I find this proposal more disturbing than other proposals up to now because it aims
       at separation and isolation of asbestos from a wide scope of products and animal
       tissues. Up to now, our main problems have had to do with identification, whereas,
       now it looks like the FDA is getting into separation and isolation methodology
       which will mean concentration procedures. As I have pointed out many times,
       there are many talcs on all markets which will be hard pressed in supporting
       purity claims, when ultra sophisticated assay separation and isolation techniques
       are applied. Chances are that this FDA proposal will open up new problem areas
       with asbestos and talc minerals.

       69.    In the years following, the Company was also warned that its products were linked

to ovarian cancer. For instance, in a September 1997 letter from Alfred Wehner ("Wehner") to

J&J's Manager of Preclinical Toxicology, Michael Chudkowski, Wehner warned the Company to

stop denying the connection between talc and ovarian cancer, stating:

       Several investigators have independently reported talc particles in ovarian tissue.
       Simply citing the Battelle study and stating that it "demonstrated that talc does not
       translate (sic!) through the cervix to the uterine cavity and beyond does not address
       the problem.... All in all, in my opinion an inept response.

       The problem with the response statement dated July 8, 1992, is more serious. The
       last sentence in the second paragraph states: "Finally, human studies on talc and
       cancer in industrial settings have shown that industrial exposure to talc, both by
       skin contact and inhalation, even at levels thousands of times higher than lifetime
       consumer exposure, presents no significant risk." This statement is outright false.




                                              - 30 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 31 of 64 PageID: 31



                                             *     *      *

       The response statement dated November 17, 1994, is just as bad. The second
       sentence in the third paragraph reads: "The workshop concluded that, although
       some of these studies suggest a weak association might exist, when taken together
       the results of the studies are insufficient to demonstrate any real association." This
       statement is also inaccurate, to phrase it euphemistically. At that time there had
       been about 9 studies (more by now) published in the open literature that did show
       a statistically significant association between hygienic talc use and ovarian cancer.
       Anybody who denies this risks that the talc industry will be perceived by the public
       like it perceives the cigarette industry: denying the obvious in the face of all
       evidence to the contrary.

       70.     The Company also continued to receive alerts that its products contained harmful

cancer-causing asbestos. For instance, in an April 1998 letter to Mehaffy & Weber, lawyers for

JJCI, Dr. Alice Blount stated that J&J's talc "contains trace amounts of asbestos."

  DEFENDANTS ALLOW THE COMPANY TO CONTINUE SELLING ITS CANCER-
    CAUSING TALC-BASED PRODUCTS DESPITE IMMENSE REGULATORY
                SCRUTINY AND A LITANY OF LAWSUITS

       71.     The Company's sales of its cancer-causing talc-based products and failure to warn

consumers of the health risks associated with these products has subject J&J to numerous lawsuits

and regulatory investigations.     Nonetheless, defendants have not caused the Company to

discontinue selling these products. Indeed, J&J continues to sell its talc-based powders to this day

and does not even include a cancer-related warning on these products.

       72.     In October 2013, J&J experienced the first jury verdict in favor of a plaintiff linking

the Company's baby powder to ovarian cancer. Following this jury verdict, J&J updated its website

with an increased emphasis on the safety of its talc. But while the website represented that

cosmetic talc had "a long history of safe use" after being "used for over 100 years," the draft

language had actually refuted this claim and recognized that the use was not safe. The draft

language contained the following edit: "Talc has over 100 years of safe use in personal care

products." In addition, a comment in the draft copy stated that "I don't think we can link cosmetic



                                                 - 31 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 32 of 64 PageID: 32



talc to 100 years of use." Finally, the draft copy contained the admission that when it came to

J&J's "talc-based consumer products," J&J "cannot say [they have] 'always'" been asbestos free.

          73.    In May 2014, two individuals filed federal class action lawsuits against J&J alleging

that the Company failed to warn of health risks associated with its talcum powder products. And

by June 2014, J&J faced similar allegations brought by the Attorney General of Mississippi, as

well as in an action filed on behalf of dozens of plaintiffs in Missouri state court. Despite the

mounting litigation, defendants took no action to ensure the Company adequately warned of health

risks posed by its products and continues to sell the talc-based products.

          74.    In May 2017, J&J was ordered to pay more than $110 million to a woman who

developed ovarian cancer after using the Company's talcum powder.7 Later that year, in August

2017, a California jury awarded a plaintiff a total of $417 million in damages in an ovarian cancer

case, including $347 million in punitive damages.          Notwithstanding these verdicts and the

hundreds of millions of dollars in judgments against the Company, defendants have yet to take any

action to ensure the Company's warnings of cancer-related risks were adequate.

          75.    Not long after these verdicts, plaintiffs began filing lawsuits alleging that the

asbestos contained in J&J's talcum powder caused mesothelioma. In September 2017, trial was

set to begin in a case against J&J brought by Tina Herford, who alleged that she had developed

mesothelioma because of exposure to asbestos contained in J&J's talcum powder products through

1993. A September 14, 2017 Bloomberg article titled "Johnson & Johnson's Newest Talc

Problem? Asbestos," noted that it was "the first suit to go to trial alleging some J&J talc products




7
    On December 19, 2018, the trial court judge denied a post-trial motion to set aside this verdict.


                                                 - 32 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 33 of 64 PageID: 33



made decades ago were contaminated with asbestos." The Bloomberg article further noted that

"many more cases are likely on the way."

          76.    In April 2018, a New Jersey jury awarded $80 million in punitive damages and $37

million in compensatory damages to a plaintiff who claimed he contracted mesothelioma after

more than thirty years of using JOHNSON'S Baby Powder.8 The following month, in May 2018,

a California jury awarded $21.7 million in compensatory damages and $4 million in punitive

damages to a plaintiff who alleged that frequent use of Johnson's baby powder caused her to

contract mesothelioma.9

          77.    On July 12, 2018, the Company was hit with a record-setting $4.69 billion verdict

on claims that its products gave ovarian cancer to twenty-two women.10 Then, on March 13, 2019,

a California state jury found J&J's talcum-based baby powder contained cancer-causing asbestos

and caused a woman's mesothelioma, awarding nearly $29.5 million.11 According to a Law360

article published that day, titled "J&J Hit With $29.5M Verdict in Latest Talc Trial," the jury of

twelve unanimously found that the Company failed to adequately warn of a potential risk in the

powder. All but one juror found that J&J intentionally withheld facts germane to the safety of the

product and a majority found the powder's "failure to perform safely" was a "substantial factor" in




8
 On June 29, 2018, the Judge in this case denied defendants' motion to overturn the judgment.
J&J is appealing.
9
 On July 12, 2019, the Judge in this case denied J&J's petition for writ of error coram vobis. The
Company is now appealing the judgment.
10
  On December 19, 2018, the Judge in this case denied J&J's motion to overturn the $4.69 billion
verdict.
11
     These judgments are currently on appeal.


                                                - 33 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 34 of 64 PageID: 34



the plaintiff's mesothelioma. On March 27, 2019, the Company settled more lawsuits brought by

individuals alleging asbestos in J&J's talcum powder products gave them mesothelioma.

        78.        On September 11, 2019, a New Jersey state jury awarded four plaintiffs a combined

$37.3 million in compensatory damages over claims they developed mesothelioma from using

JOHNSON'S Baby Powder. The jury found that the plaintiffs were exposed to asbestos in the

Company's talc products and that such exposure was a substantial factor in causing their incurable

disease. In each decision, the jurors unanimously found the plaintiff was exposed to asbestos from

J&J's talcum powder and voted 5-1 that the exposure was a substantial cause of the person's

mesothelioma.

        79.        Most recently, on September 27, 2019, a California jury awarded a plaintiff $40.3

million in damages after finding that J&J had sold asbestos-laden talcum powder that caused her

to develop mesothelioma. In addition to finding that J&J's talc was defective, the jury found that

J&J's products had potential risks that were known or knowable to the Company in light of

scientific and medical knowledge at the time of manufacture or sale, that those potential risks

presented a substantial danger to people using those products, and that J&J failed to warn of the

potential risks.

        80.        Accordingly, defendants were long aware that J&J's talcum-based powders contain

harmful cancer-causing materials. Nonetheless, they have not stopped the Company from selling

these products, and to this day J&J continues to sell these products. Nor have defendants required

the Company to include a cancer-related warning on its talc-based products despite the litigation

and substantial expenditures the Company has already incurred and will continue to incur as a

result of J&J's failure to warn of these health risks.




                                                 - 34 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 35 of 64 PageID: 35



      J&J FIDUCIARIES MADE IMPROPER STATEMENTS CONCERNING THE
        QUALITY AND HEALTH RISKS ASSOCIATED WITH ITS PRODUCTS

       81.      Despite knowledge that J&J's products were contaminated with cancer-causing

asbestos, the Company's fiduciaries routinely touted the "long history of safe use" of its products

and promised that J&J's products were, and had always been, free from asbestos. As detailed

below, J&J's fiduciaries regularly represented that: (i) the Company's cosmetic powder products

had been safe for over 100 years; and (ii) regular testing of these products had confirmed the

absence of asbestos.

       82.      From February 2013 through November 2018, J&J filed its Quarterly Reports on

Forms 10-Q with the SEC attesting to the accuracy of the financial results for the respective

quarters.    These Forms 10-Q contained certifications by defendant Gorsky pursuant to the

Sarbanes-Oxley Act of 2002 ("SOX") that the financial information contained in the Forms 10-Q

was accurate and disclosed any material changes to the Company's internal control over financial

reporting.

       83.      From February 2013 through February 2018, J&J filed its Annual Reports on Forms

10-K with the SEC attesting to the accuracy of the financial results for the preceding year.

Defendants Gorsky, Mulcahy, Prince, Perez, I. Davis, Williams, Washington, McClellan, S. Davis,

and Beckerle each signed all or a number of these Forms 10-K, and each contained SOX

certifications by defendant Gorsky. The following table evidences the defendant signatories to

each of the Forms 10-K filed between February 2013 and February 2018:

       Filing                                    Signatories
       10-K filed on February 22, 2013           Gorsky, I. Davis, Mulcahy, Perez,
                                                 Prince, Washington, and Williams
       10-K filed on February 21, 2014           Gorsky, I. Davis, McClellan, Mulcahy,
                                                 Perez, Prince, Washington, and
                                                 Williams




                                              - 35 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 36 of 64 PageID: 36



       10-K filed on February 24, 2015           Gorsky, I. Davis, S. Davis, McClellan
                                                 Mulcahy, Perez, Prince, Washington,
                                                 and Williams
       10-K filed on February 24, 2016           Gorsky, Beckerle, I. Davis, S. Davis
                                                 McClellan, Mulcahy, Perez, Prince,
                                                 Washington, and Williams
       10-K filed on February 27, 2017           Gorsky, Beckerle, I. Davis, S. Davis
                                                 McClellan, Mulcahy, Perez, Prince,
                                                 Washington, and Williams
       10-K filed on February 21, 2018           Gorsky, Beckerle, I. Davis
                                                 S. Davis, McClellan, Mulcahy, Perez,
                                                 Prince, Washington, and Williams

       84.     On February 22, 2013, the Company filed its Annual Report on Form 10-K with

the SEC announcing its financial results for the year ended December 31, 2012 (the "2012 Form

10-K"). The 2012 Form 10-K, signed by defendants Gorsky, I. Davis, Mulcahy, Prince, Perez,

Williams, and Washington, represented that the Company was committed to "delivering high

quality" and "improving existing products." In particular, the 2012 Form 10-K stated:

       Research and Development

       Research activities represent a significant part of the Company's businesses.
       Research and development expenditures relate to the processes of discovering,
       testing and developing new products, improving existing products, as well as
       demonstrating product efficacy and regulatory compliance prior to launch. The
       Company remains committed to investing in research and development with the
       aim of delivering high quality and innovative products.

       85.     Exhibit 13 to the 2012 Form 10-K disclosed that some of J&J's subsidiaries were

involved in product liability litigation, but misleadingly represented that its products contained

adequate warnings and instructions. In particular, the 2012 Form 10-K stated:

       Certain subsidiaries of Johnson & Johnson are involved in numerous product
       liability cases. The damages claimed are substantial, and while these subsidiaries
       are confident of the adequacy of the warnings and instructions for use that
       accompany the products at issue, it is not feasible to predict the ultimate outcome
       of litigation. The Company has established product liability accruals in compliance
       with ASC 450-20 based on currently available information, which in some cases
       may be limited. Changes to the accruals may be required in the future as additional
       information becomes available.


                                              - 36 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 37 of 64 PageID: 37




        86.       The Company's subsequently filed financial reports similarly boasted that J&J

"remain[ed] committed" to "delivering high quality" and "improving existing products,"12 and that

the warnings and instructions accompanying its products were adequate.13

        87.       On April 25, 2013, Forbes reported on comments made by defendant Sneed at J&J's

annual shareholder meeting. According to the article, defendant Sneed boasted that the Company

had made "great strides" in "really get[ting] past" the quality issues J&J faced. In particular, the

article stated:

        "One of the things that we wanted to be sure to do is move to really get past some
        of the challenges we've had as a business," said Michael Sneed, VP of global
        corporate affairs. "We've made great strides in that and we want to make sure we
        have a full conversation about who J&J is. We're not perfect but we want people
        to understand that when we do make mistakes, we own up to those mistakes and
        we want people to understand the values that are behind J&J."

        J&J ranked No. 6 of America's 150 most reputable companies this year, dropping
        from No. 3 last year, according to The Reputation Institute.

        "We certainly are not oblivious to the rankings," Sneed said. "The reputation of J&J
        is very important to us. We take it very seriously. We have a lot of data that we
        look at, both externally and internally," he said. "I wouldn't say there was any one
        thing that precipitated [the campaign], and we certainly don't do these things just
        for rankings. Reputation is something that's born out of actions. The reputation is a
        reflection of people's perspective on the actions that we do take."


12
   In particular, the Company made substantially similar statements in its: (i) Quarterly Report on
Form 10-Q filed on May 3, 2013 (the "Q1 2013 Form 10-Q"); (ii) Quarterly Report on Form 10-
Q filed on August 1, 2013 (the "Q2 2013 Form 10-Q"); (iii) Quarterly Report on Form 10-Q filed
on November 4, 2013 (the "Q3 2013 Form 10-Q"); (iv) Annual Report on Form 10-K filed on
February 21, 2014 (the "2013 Form 10-K"); (v) Quarterly Report on Form 10-Q filed on May 2,
2014 (the "Q1 2014 Form 10-Q"); (vi) Quarterly Report on Form 10-Q filed on August 1, 2014
(the "Q2 2014 Form 10-Q"); (vii) Annual Report on Form 10-K filed on February 24, 2015 (the
"2014 Form 10-K"); (viii) Annual Report on Form 10-K filed on February 24, 2016 (the "2015
Form 10-K"); (ix) Annual Report on Form 10-K filed on February 27, 2017 (the "2016 Form 10-
K); and (x) Annual Report on Form 10-K filed on February 21, 2018 (the "2017 Form 10-K").
13
  These statements were repeated in the Company's: (i) Q1 2013 Form 10-Q; (ii) Q2 2013 Form
10-Q; and (iii) Q3 2013 Form 10-Q.


                                               - 37 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 38 of 64 PageID: 38




       The corporate campaign is the first global one, will continue indefinitely and will
       cost an estimated $20 million to $30 million for the remainder of the year.

       It comes at a time when many businesses such as Nestle, Unilever UN +0% and
       Procter & Gamble PG +0.28% recognize the value of corporate branding in an
       increasingly transparent and accessible world driven by social media. "We've really
       embraced transparency because we think we've got a great story to tell," Sneed
       said. "It has made us even more committed to making sure that we're part of the
       conversation wherever that conversation happens. Clearly, more of that
       conversation happens online and in the digital space. We love that things happen in
       real time. We get jazzed at being part of that," he said, adding that employees,
       particularly the younger ones, are excited by the company's involvement in social
       media, and "have become ambassadors for the brand."

       Sneed also pointed out that J&J has a history of doing corporate campaigns -- for
       example, the Campaign for Nursing's Future, which has been running for 10 years.

       "As we were thinking about what else we wanted to do, we thought it was important
       to reconnect with customers, healthcare professionals, and reconnect them to J&J
       and really [help them] understand the values behind J&J. The campaign is about
       celebrating the people who do the work of caring for others and in a selfless
       manner."

       The central theme of the new ads, the first from TBWA LA, is love -- "an
       expression of what people do when they care unconditionally for others," Sneed
       said. "That comes out of the history of J&J."

       88.     On July 16, 2013, the Company held an earnings conference call with investors and

analysts to discuss its financial results for the second quarter ended June 30, 2013. During the call,

defendants' continued to assure investors and analysts that the Company paid careful attention to

the safety of its products. According to Sandra E. Peterson ("Peterson"), J&J's then Group

Worldwide Chairman, J&J was "trying to ensure … the highest standard of quality for … safety"

and that as part of a "quality initiative," the Company was identifying problems early and was

correcting them. In particular, Peterson stated:

       …[O]ur quality effort is across the enterprise, across all of our businesses, our
       manufacturing sites as well as all of our R&D sites, because they are under the
       scope of trying to ensure that we have the highest standard of quality for the
       safety and care of our patients and consumers. So, when we launched the quality



                                                - 38 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 39 of 64 PageID: 39



       initiative a number of years ago, the focus really was on ensuring that we've got
       consistent quality standards.

                                              *     *      *

       And we have, obviously as we've gone through all of this work, we have identified
       corrective actions, and we've immediately taken those corrective actions.... We're
       putting in place processes and systems so that we have early warning systems in
       place to understand if we think there may be something going on with a product.
       So we identify it early and we go out and correct it.

       In addition to that, an important component of all of this is how we're managing
       our global supply chain. So, one of the very important changes that we have been
       making with our global supply chain is ensuring that all of our external suppliers
       -- so, our material suppliers -- are thoroughly reviewed, are thoroughly managed,
       and that they are living up to our quality standards. And in that process in the last
       three years we've actually consolidated our external manufacturing, our external
       material suppliers by about one-third. So we have one-third less than we had three
       years ago. That means that we have an ability to manage them much more
       effectively, and ensure that we are reviewing their quality of their products coming
       into our facilities.

       89.     On January 21, 2014, the Company held an earnings conference call with analysts

and investors to discuss its financial results for the fourth quarter and fiscal year ended December

29, 2013. During the conference call, defendant Gorsky boasted that J&J's Chief Medical and

Chief Quality Officers were "setting new benchmarks for medical safety" and were ensuring the

Company's products were safe. Defendant Gorsky further assured investors and analysts that J&J

had done and would continue to do "whatever it takes to ensure … the trust of consumers and

patients."

       90.     On February 21, 2014, the Company filed the 2013 Form 10-K with the SEC.

Exhibit 13 to the 2013 Form 10-K explained that while some of J&J's subsidiaries were involved

in product liability litigation, these subsidiaries had "substantial defenses." In particular, the 2013

Form 10-K stated:

       Certain subsidiaries of Johnson & Johnson are involved in numerous product
       liability claims and lawsuits involving multiple products. Claimants in these cases
       seek substantial compensatory and, where available, punitive damages. While these


                                                  - 39 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 40 of 64 PageID: 40



        subsidiaries believe they have substantial defenses, it is not feasible to predict the
        ultimate outcome of litigation. The Company has established product liability
        accruals in compliance with ASC 450-20 based on currently available information,
        which in some cases may be limited. Changes to the accruals may be required in
        the future as additional information becomes available.

        91.      The Company repeated the notion that it had "substantial defenses" against product

liability claims in its subsequent filings with the SEC. In particular, the Company made identical

or substantially similar statements in its: (i) Q1 2014 Form 10-Q; (ii) Q2 2014 Form 10-Q; (iii)

Quarterly Report on Form 10-Q filed on October 30, 2014; (iv) 2014 Form 10-K; (v) Quarterly

Report on Form 10-Q filed on May 1, 2015; (vi) Quarterly Report on Form 10-Q filed on July 31,

2015; (vii) Quarterly Report on Form 10-Q filed on October 30, 2015; (viii) 2015 Form 10-K; (ix)

Quarterly Report on Form 10-Q filed on May 10, 2016; (x) Quarterly Report on Form 10-Q filed

on August 4, 2016; (xi) Quarterly Report filed on November 4, 2016; (xii) 2016 Form 10-K; (xiii)

Quarterly Report on Form 10-Q filed on May 8, 2017; (xiv) Quarterly Report on Form 10-Q filed

on August 3, 2017; (xv) Quarterly Report on Form 10-Q filed on November 2, 2017; (xvi) 2017

Form 10-K; (xvii) Quarterly Report on Form 10-Q filed on May 1, 2018; (xviii) Quarterly Report

on Form 10-Q filed on August 2, 2018; and (xix) Quarterly Report on Form 10-Q filed on October

31, 2018.

        92.      On January 12, 2015, the Company participated in the JPMorgan Healthcare

Conference, during which defendant Gorsky represented quality and safety as the Company's top

priorities, stating:

        Quality and safety, our number-one priority in dealing with patients and
        consumers. We've made a number of changes over the last few years, frankly to
        make sure that we addressed any of the outstanding issues that we were facing,
        but also more importantly to set us up for a benchmark going forward.




                                                - 40 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 41 of 64 PageID: 41



       93.     On February 5, 2015, the Company published a story on its website titled "Making

Every Moment Matter," written by defendant Glasgow. Defendant Glasgow represented that J&J

"look[ed] at all the science" "that help[s] babies thrive and grow," and stated:

       As a mom, I understand the need for other moms and dads to treasure the precious
       moments throughout the day we get to spend with our children. From bath time to
       bedtime, all of these moments turn into our very own special rituals and serve as a
       way to bond and develop a relationship with our little ones. What may come as a
       surprise to some is how all of these everyday interactions serve as the perfect
       opportunity to stimulate your baby's senses, which we believe can have a positive
       impact on their development.

       Working on JOHNSON'S®, I've had the chance to meet parents all over the world
       and look at the unique rituals and practices between them and their baby. What I
       found to be universal is the desire for families to raise happy, healthy babies.

       As the first baby care brand to commit to advancing the science of baby's skin,
       we feel, as scientists, an obligation to continue to take our research to the next
       level by looking at all the science– even beyond the science focused on cleansing–
       that help our babies thrive and grow. It's why I am so excited about the new and
       existing research we are sharing that reveals the importance of multi-sensorial
       experiences that can lead to happy, healthy baby development.

       By age three, 85% of a baby's brain is developed so it's no surprise that every
       experience leading up to this time helps to shape their brain. From the nighttime
       cuddles to the bath time bubble splashing sessions, all of these interactions are
       giving you an opportunity to nurture your baby's ability to learn, think, love and
       grow. And even more interesting is how the brain's processes for learning are
       enhanced when multiple senses are stimulated versus just using one. It's why I
       spend a lot of time looking at how touch and smell work together so we can help
       families make the little moments—like bath time (and what I like to call a
       sensorial playground )—mean so much more.

       Looking into the future, JOHNSON'S® has earmarked millions of dollars over the
       next three years to advance new research and will continue to partner with leading
       experts in the space to uncover even more about the "science of the senses."

       94.     On April 23, 2015, the Company held its Annual Shareholders Meeting, during

which defendant Gorsky assured investors that J&J was committed to taking care of mothers and

babies and helping people live healthier lives. In particular, defendant Gorsky stated:




                                               - 41 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 42 of 64 PageID: 42



       Johnson & Johnson is committed to helping mothers and babies, we never want
       to forget the needs of the world's smallest patients.

                                             *     *      *

       [C]aring inspires us day in and day out as we strive to make a difference for
       people who count on us the most. And as the world's largest and best healthcare
       company in the world, we're committed to reaching more people in more places in
       more ways. We're helping people ultimately live longer, healthier, and happier
       lives.

       95.       In a February 23, 2016 Reuters article, defendant Goodrich likewise boasted about

the purported safety of talc, stating that it was "supported by decades of scientific evidence." In

particular, defendant Goodrich stated:

       We have no higher responsibility than the health and safety of consumers, and we
       are disappointed with the outcome of the trial. We sympathize with the plaintiff's
       family but firmly believe the safety of cosmetic talc is supported by decades of
       scientific evidence.

       96.       The following day, February 24, 2016, the Company created a page on its website

titled, "The Facts About Talc Safety." The page highlighted talc's purported long history of safe

use, safety profile, and high purity, and represented that J&J's talc was free from asbestos. In

particular, the website page stated:

       Baby Powder made from cosmetic talc is one of JOHNSON's oldest products and
       a longtime part of baby care rituals. JOHNSON's Baby Powder continues to be
       popular with adults as well, and in many parts of the world, it remains an essential
       part of the makeup and skin care routines. With over 100 years of use, few
       ingredients have the same demonstrated performance, mildness and safety profile
       as cosmetic talc.

       We wanted to take this opportunity to share the facts about talc, so you're well-
       informed.

             •   JOHNSON's talc products do not contain asbestos. A frequent
                 misperception is that JOHNSON's Baby Powder contains talc made with
                 asbestos, a substance classified as cancer-causing. Since the 1970s, talc
                 used in consumer products has been required to be asbestos-free.
                 JOHNSON'S® Baby Powder products contain only U.S. Pharmacopeia




                                                 - 42 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 43 of 64 PageID: 43



                 (USP) grade talc, which meets the highest quality, purity and compliance
                 standards.

             •   The safety of talc is based on a long history of safe use and decades of
                 research by independent researchers and scientific review boards. Talc is
                 accepted as safe for use in cosmetic and personal care products by the
                 European Union, Canada and many other countries around the world,
                 among them Argentina, Brazil, China, India, Israel, South Africa, Turkey
                 and Indonesia. The U.S. Center for Disease Control (CDC), which identifies
                 potential risk factors for many diseases, has not identified talc as a risk
                 factor for ovarian cancer.

             •   The Nurses' Health Study (2010) and the Women's Health Initiative
                 Observational Cohort (2014), the only two large-scale prospective studies
                 looking at talc and ovarian cancer, found no causal relationship between talc
                 and ovarian cancer.

                                              *     *      *

       The grade of talc used in cosmetics is of high purity, comparable to that used for
       pharmaceutical applications, and is free from asbestos and asbestiform fibers.
       Cosmetic grade talc is only mined from select deposits from certified locations,
       and milled to relatively large, nonrespirable particles size.

                                              *     *      *

       Our sources for talc undergo comprehensive qualification. The incoming talc is
       routinely evaluated using a sophisticated battery of tests designed to ensure
       quality, safety, and compliance with all global standards.

       97.       On May 2, 2016, the Company issued a press release wherein defendant Goodrich

again touted the apparent safety of talc and multitude of scientific and regulatory reviews that

determined it was safe. In particular, defendant Goodrich stated:

       Unfortunately, the jury's decision goes against 30 years of studies by medical
       experts around the world that continue to support the safety of cosmetic talc. We
       understand that women and families affected by ovarian cancer are searching for
       answers, and we deeply sympathize with all who have been affected by this
       devastating disease with no known cause. Johnson & Johnson has always taken
       questions about the safety of our products extremely seriously. Multiple scientific
       and regulatory reviews have determined that talc is safe for use in cosmetic
       products and the labeling on Johnson's Baby Powder is appropriate. For over
       100 years, Johnson & Johnson has provided consumers with a safe choice for




                                                  - 43 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 44 of 64 PageID: 44



       cosmetic powder products and we will continue to work hard to exceed consumer
       expectations and evolving product preferences.

       98.       That same day, on its website the Company published a page titled, "A Message

About Talc," wherein J&J continued to represent that its talc products were safe. The page

contained assurances that out of "various governmental and non-governmental agencies" and

expert panels "none have concluded that talc can cause cancer." The website page also stated:

       30 years of studies by medical experts around the world, science, research and
       clinical evidence continues to support the safety of cosmetic talc. We first offered
       JOHNSON'S® Baby Powder as a product choice more than 100 years ago
       because we were confident in the safety of talc. And today, we continue to
       manufacture and sell JOHNSON'S® Baby Powder with talc because we remain
       completely confident in its safety. We remain committed to safety and innovation,
       and will continue to work hard to exceed consumer expectations and evolving
       product preferences. This commitment to innovation led to the introduction of
       JOHNSON'S® Baby Powder made with cornstarch as an additional option for
       consumers nearly forty years ago.

       Everyone at Johnson & Johnson sympathizes deeply with the women and families
       who have been affected by ovarian cancer, a devastating disease with no known
       cause. We know the women and families affected are searching for answers and
       want to understand the science.

       Safety

       When concerns about an association between talc and ovarian cancer were first
       raised in the early 1980s, Johnson and Johnson took them very seriously and did
       the things you expect from a company you trust including:

             •   Testing to ensure that the talc in JOHNSON'S® Baby Powder meets the
                 highest Quality standards (US Pharmacopeia),

             •   Engaging with the FDA, regulatory agencies, and governments around
                 the world

             •   Monitoring studies and all available information examining the safety of
                 talc

             •   Talking with independent consultants from outside our company about
                 their point of view on the safety of talc.




                                              - 44 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 45 of 64 PageID: 45



       After 30 years of studies by medical experts around the world, science, research
       and clinical evidence continues to support the safety of cosmetic talc. Two widely-
       accepted, very large studies which followed women over a period of time – the
       Nurses' Health Study by the Harvard School of Public Health published in 2009
       and the Women's Health Initiative Observational Cohort by the U.S. National
       Institutes of Health published in 2014 – found no association between talc and
       ovarian cancer. We also know that some epidemiology studies have reported an
       association between talc and ovarian cancer. However, various governmental and
       non-governmental agencies as well as other expert panels have reviewed and
       analyzed all available data, and none have concluded that talc can cause cancer.

       Concerns about the possible association between cosmetic talc with ovarian cancer
       increased after recent jury verdicts in the United States. It is natural for trial verdicts
       to raise questions about the product involved, and it's also important to distinguish
       jury verdicts – in the United States – from regulatory rulings or rigorous scientific
       findings. Johnson &Johnson has always taken questions about the safety of our
       products extremely seriously, especially concerns about products like
       JOHNSON'S® Baby Powder that families have trusted for generations. We
       continue to believe in the safety of JOHNSON'S® Baby Powder containing talc
       and we trust our consumers to make their own decisions – which are why we want
       to provide the scientific support for the safety of talc. Our goal is always to meet
       our consumer's needs and we are fortunate to have had this opportunity for more
       than 130 years.

       99.     On May 18, 2016, during the Company's Consumer and Medical Devices Business

Review Conference, Josh Ghaim ("Ghaim"), the Chief Technology Officer of JJCI, further boasted

about the safety of the Company's products, stating:

       I'm going to start by saying there's a general assumption that people have natural is
       safe and most of the data we have actually that's not true. So there is a balance in
       terms of what products, what type of safety do we need to continue to build.

       And all of our products, especially when we start with Baby, the number of safety
       studies that we tend to do before we even put it in any of our product is a starting
       point. But we also understand that the natural trend continues to be a big
       opportunity.

       So we're working to that in terms of not just picking naturals but make sure that
       there is a benefit to it, make sure that it's safe, make sure that we can source it the
       right way because that's one of the biggest challenges. You can get natural
       ingredients but you can't guarantee that one lot to the next is actually consistently
       safe.




                                                 - 45 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 46 of 64 PageID: 46



       So for us I think we can see the trend. But at the same time we're being very careful
       in terms of what raw materials we select, what type of safety studies that are
       needed. Because more than anything else safety is the number one area that we
       need to continue to focus.

       100.    On June 19, 2016, the Houston Chronical published an editorial wherein defendant

Glasgow touted the apparent safety of talc and emphasized that the talc used in J&J's baby powder

met the highest purity standard. Defendant Glasgow stressed that J&J "carefully select[s] and

process[es] the talc used in all [its] global production to be asbestos-free" and confirmed that its

talc was asbestos-free with regular testing. In particular, defendant Glasgow stated:

       At Johnson & Johnson Consumer Inc., we are guided by the medical facts and
       science when it comes to our products. Cosmetic talc is safe, and 30 years of
       scientific studies and regulatory reviews have shown this to be true.

       This counters the claims of so-called experts, paid to testify on behalf of plaintiffs,
       who say decisions by juries should trump the overwhelming scientific data.

       We first offered Johnson's Baby Powder as a product choice more than 100 years
       ago. Today, we continue to manufacture and sell Johnson's Baby Powder with talc
       because the science supports its safety.

       Ovarian cancer is a devastating disease, and we recognize that women and families
       affected by this disease are searching for answers and want to understand the
       science. When concerns about an association between talc use and ovarian cancer
       were raised, we started doing the things you expect from a company you trust,
       including testing to ensure the talc in our products meets the highest quality
       standards, meeting with regulators and governments around the world, looking
       closely at the studies and available information, and talking with independent
       consultants.

       The facts are clear. The studies, science, research and clinical evidence have
       continued to support the safety of cosmetic talc. Most recently, two widely-
       accepted, very large studies which followed women over a long period of time –
       the Nurses' Health Study by the Harvard School of Public Health published in 2009
       and the Women's Health Initiative Observational Cohort by the U.S. National
       Institutes of Health published in 2014 – found no association between talc use for
       feminine hygiene and ovarian cancer.

       There have been some studies that reported an association between talc and ovarian
       cancer.




                                               - 46 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 47 of 64 PageID: 47



        In my job as a scientist, terms and words matter when it comes to studies, and an
        "association" does not mean something causes a specific result. Additionally, many
        in the scientific community have concluded that the data from those studies are
        inconclusive because of how the studies were conducted. Various governmental
        and non-governmental agencies, such as the U.S. Food and Drug Administration
        (FDA) and National Cancer Institute, as well as other expert panels have reviewed
        and analyzed the available data and concluded that there is insufficient evidence
        linking talc use to ovarian cancer.

        Johnson's Baby Powder products contain only U.S. Pharmacopeia grade talc to
        ensure it meets the highest quality, purity and compliance standards. We also
        carefully select and process the talc used in all our global production to be
        asbestos-free, and have confirmed this with regular testing since the 1970s. The
        U.S. FDA has also independently tested and confirmed the purity of the talc used
        in our cosmetic products.

        We trust our consumers to make their own decisions, which is why we will continue
        to provide consumers with the facts. As a scientist, and most importantly, as a
        parent, I can tell you the science is clear – cosmetic talc is, and has been, safe for
        use and that is the most important guiding principle for every product Johnson
        & Johnson Consumer Inc. offers to consumers and patients.

        101.    Around that time, the Company's website also touted the safety and effectiveness

of the talc in J&J's products. In particular, the website boasted that "decades of science have

reaffirmed [talc's] safety," and stated:

        In our products

        We continue to use talc in our products like JOHNSON'S baby powder because
        decades of science have reaffirmed its safety. Because of its safety and
        effectiveness, we confidently include pharmaceutical grade talc in our products.
        Your trust in our products and your confidence using them every day is a huge
        responsibility—that's why we only use ingredients in our products deemed safe
        by the latest science.

        Science, research, clinical evidence and 30 years of studies by medical experts
        around the world continue to support the safety of cosmetic talc. Health
        authorities in the U.S. and around the world have reviewed the data. Talc is
        accepted for use in countries around the world, including the United States,
        European Union, Canada, Argentina, Brazil, China, India, Israel, South Africa,
        Turkey, and Indonesia.




                                                - 47 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 48 of 64 PageID: 48



       When you read a new study or expert opinion, it's easy to be swayed one way or
       another. We take any questions about our product's safety seriously and as a result
       have dug deep into the evidence and science on talc.

       102.    On January 24, 2017, a page on the Company's website titled "The Facts on Talcum

Powder Safety" contained assertions by defendant Glasgow touting the safety of talc and the

scientific work supporting talc's apparent safety. In particular, the website page stated:

       When it comes to the safety of the products we make, we're just like you...

       We want all the information we can get. We seek out the guidance of experts and
       we monitor the latest science to see if it impacts any of our products. We also listen
       to the people who use our products so we can take their experiences into account.
       Safety is a priority for all of our consumer products because they go into your
       home and into ours. Safety is a value we all share.

       With all the types of information we use to make products, there is no information
       more important than our research on scientific data and safety. We go beyond
       the findings of a single study because we must ensure we've assembled all of the
       available data from multiple scientific areas to reach conclusions based on
       evidence. One opinion or study can't outweigh decades of conclusive, scientific,
       evidence-based findings. As a scientist and, equally important, as a parent myself,
       I can tell you the science is clear: Cosmetic talc is, and has been, safe for use in
       consumer products.

       We are all mothers, fathers, and consumers ourselves; we understand and take
       seriously our responsibility to give you the information you need to make your own
       decisions. We created this site to help you find the facts about talc more easily.
       You'll learn where talc comes from, how it is used in everyday products, and why
       it is safe to use as part of your personal care routine. We first offered
       JOHNSON'S® Baby Powder … as a product choice more than 100 years ago.
       Today, our consumer division continues to manufacture and sell JOHNSON'S®
       Baby Powders with ingredients like talc and cornstarch. We choose to include these
       ingredients not simply because we've used them for decades. We include them
       because decades of scientific work support their safety. We hope that by reviewing
       this collection of facts about talc, you'll feel as confident in its safety and efficacy
       as we do.

       103.    On February 27, 2017, the Company filed the 2016 Form 10-K, which discussed

general risks and uncertainties facing J&J, including legal proceedings, but represented that the

Company had "substantial defenses in these matters." In particular, the 2016 Form 10-K stated:




                                                - 48 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 49 of 64 PageID: 49



          The Company is subject to significant legal proceedings that can result in
          significant expenses, fines and reputational damage.

          In the ordinary course of business, Johnson & Johnson and its subsidiaries are
          subject to numerous claims and lawsuits involving various issues such as patent
          disputes, product liability and claims that their product sales, marketing and pricing
          practices violate various antitrust, unfair trade practices and/or consumer protection
          laws. The most significant of these proceedings are described in Note 21, "Legal
          Proceedings" under Notes to the Consolidated Financial Statements included in
          Item 8 of this Report. While the Company believes it has substantial defenses in
          these matters, it is not feasible to predict the ultimate outcome of litigation. The
          Company could in the future be required to pay significant amounts as a result of
          settlements or judgments in these matters, potentially in excess of accruals. The
          resolution of, or increase in accruals for, one or more of these matters in any
          reporting period could have a material adverse effect on the Company's results of
          operations and cash flows for that period. Furthermore, as a result of cost and
          availability factors, effective November 1, 2005, the Company ceased purchasing
          third-party product liability insurance.

          Product reliability, safety and effectiveness concerns can have significant
          negative impacts on sales and results of operations, lead to litigation and cause
          reputational damage.

          Concerns about product safety, whether raised internally or by regulators or
          consumer advocates, and whether or not based on scientific evidence, can result in
          safety alerts, product recalls, governmental investigations, regulatory action on the
          part of the FDA (or its counterpart in other countries), private claims and lawsuits,
          payment of fines and settlements, declining sales and reputational damage. These
          circumstances can also result in damage to brand image, brand equity and consumer
          trust in the Company's products. Product recalls have in the past, and could in the
          future, prompt government investigations and inspections, the shutdown of
          manufacturing facilities, continued product shortages and related sales declines,
          significant remediation costs, reputational damage, possible civil penalties and
          criminal prosecution.14

          104.   On September 6, 2017 the Company participated in the Wells Fargo Healthcare

Conference, during which defendant Gorsky addressed the talc litigation. During the conference,

defendant Gorsky explained that the safety of talc was "clearly demonstrate[d]" by "more than …




14
     These representations were repeated in substantial part in the Company's 2017 Form 10-K.


                                                  - 49 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 50 of 64 PageID: 50



100 years of experience" and the "significant amount of clinical information [and] control data in

[their] category." Defendant Gorsky further stated:

        ….[W]e always put patient and consumer safety first in everything that we do.
        That being said, we think that the significant amount of clinical information,
        control data in this category, both from agencies, such as the NCI as well as the
        FDA, clearly demonstrates the safety of talc, and by the way, from more than a
        100 years of experience. That being said, we were disappointed with some of the
        early results, for example, in St. Louis. We're encouraged by some of the recent
        rulings out of Supreme Court regarding those venues. We've also been encouraged
        by some of the earlier findings in New Jersey. We were disappointed with the first
        outcome in California but, nonetheless, we feel that we have some strong ground
        on the field going forward. And again, we remain, based upon the data, confident
        of the position that we're taking.

  THE TRUTH GRADUALLY EMERGES WHILE THE COMPANY'S FIDUCIARIES
                CONTINUE TO MISLEAD THE MARKET

        105.    On January 16, 2018, Fair Warning, a nonprofit investigative news organization,

published an article revealing that J&J was aware of asbestos concerns by at least the 1970s. The

article, titled "Baby Powder Battles: Johnson & Johnson Internal Documents Reveal Asbestos

Worries," cited internal documents recognizing "potential asbestos content," in J&J's talc-based

products and occasional "sub-trace quantities" of what "might be classified as asbestos fiber." The

report also referenced a 1974 internal document from the Company's mining operation that

recognized J&J's need to ensure that asbestos was not present in its talc and noted that such

materials presented "a severe health hazard" and were "potentially present in all talc ores in use at

[that] time."

        106.    On February 5, 2018, Mesothelioma.net published an article titled "Johnson &

Johnson Mesothelioma Trial Likely to Expose Company Documents." The article, referring to a

lawsuit filed against J&J in New Jersey state court by Stephen Lanzo who allegedly developed

mesothelioma on account of his exposure to JOHNSON'S Baby Powder that contained asbestos




                                               - 50 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 51 of 64 PageID: 51



(the "Lanzo Litigation"), reported that "experts are anticipating the release of numerous damaging

internal company documents." In particular, the article stated:

       As a new mesothelioma lawsuit against Johnson & Johnson proceeds in a New
       Jersey courtroom, experts are anticipating the release of numerous damaging
       internal company documents. These memos and reports show that as long ago as
       the early 1970s, company executives were questioning each other about the impact
       of asbestos, and specifically about how much asbestos an infant might inhale if the
       company's baby powder contained a 1% concentration of the carcinogen. These
       documents are likely to weigh heavily against the consumer products giant as they
       say in court that their product has always been completely asbestos free.

       107.    On this news, J&J's stock fell $7.29 per share, or approximately 5%, from its

previous closing price to close at $130.39 per share on February 5, 2018, erasing more than $19.5

billion in market capitalization.

       108.    Media outlets reporting on the stock drop confirmed that the stock fell in response

to reports that damaging internal J&J documents were about to be revealed. For example, a

February 5, 2018 CNBC article titled "Johnson & Johnson Falls on Report that Lawsuits Could

Expose Potentially Damaging Documents," stated:

       Shares of Johnson & Johnson fell Monday on a report that court proceedings
       could expose potentially damaging documents.

       J&J is facing numerous lawsuits claiming its talc products such as Johnson's Baby
       Powder caused cancer. The company has insisted its baby powder does not contain
       asbestos and causes neither mesothelioma nor ovarian cancer.

                                              *     *      *

       J&J's stock fell 5 percent on Monday. Jefferies analyst Jared Holz said the report
       reads poorly, but he doubts it will have a real impact.

       In a note to investors, Wells Fargo analyst Larry Biegelsen said the concerns on the
       talc lawsuits "appear overblown."

       Even if J&J settled all 5,500 cases for $280,000 per case (the highest amount among
       liability cases in the drug and device sectors the firm has tracked), the total liability
       to J&J would be $1.5 billion, he wrote. At the end of the fourth quarter, J&J had
       $18.4 billion of cash and marketable securities.



                                                  - 51 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 52 of 64 PageID: 52




         109.   In April 2018, the jury in the Lanzo Litigation found the Company and its talc

supplier liable for the plaintiff's mesothelioma and awarded the plaintiff $117 million.

Notwithstanding the verdict and magnitude of the damages, J&J continued to deny that its products

contain cancer-causing toxins. For example, a New York Daily News article quoted defendant

Goodrich as stating: "Johnson's Baby Powder has been used for more than 120 years and it does

not contain asbestos or cause mesothelioma…. We believe that once the full evidence is reviewed,

this decision will be reversed."

         110.   The following month, May 2018, J&J relaunched its iconic baby product line. In a

May 16, 2018 interview with CNBC, defendant Gorsky claimed that the Company had "taken out

many of the concerning ingredients that mothers didn't want." Defendant Gorsky also boasted that

J&J's clinical data and information showed that the Company's talc powder was safe. During the

Company's Consumer and Medical Devices Business Review Conference held that day, defendant

Ghaim assured investors that when it came to J&J's baby products, "[its] ingredients have …

always been safe." Jorge S. Mesquita ("Mesquita"), Executive Vice President and Worldwide

Chair of JJCI made similar assurances, promising that "we've been through this extensively, and

we are 100% sure that our talc product is safe." In a CNBC article published that same day,

Mesquita reiterated that "[w]e are absolutely certain that science shows that our talcum product is

safe."

         111.   On July 12, 2018, the Company was hit with a record-setting $4.69 billion verdict

on claims that its products gave ovarian cancer to twenty-two women. When news of the verdict

reached the market, J&J's stock fell $3.07 per share to close at $124.69 per share on July 16, 2018,

erasing more than $8.2 billion in market capitalization in two trading days.




                                               - 52 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 53 of 64 PageID: 53



       112.    Rather than reveal the truth about the Company's toxic products, defendants

continued to boast that J&J's products did not contain asbestos and do not cause ovarian cancer.

For example, during the Company's earnings conference call on July 17, 2018, defendant Gorsky

addressed the $4.69 billion verdict and assured investors that "we remain confident that our

products do not contain asbestos and do not cause ovarian cancer." Defendant Gorsky further

insisted that "preeminent scientific and regulatory bodies ... have fully reviewed the full body of

scientific evidence on multiple occasions and found that it does not support the allegation that talc

causes ovarian cancer."

       113.    On December 14, 2018, Reuters published an in-depth investigative report titled,

"Special Report: J&J Knew for Decades that Asbestos lurked in its Baby Powder," revealing

previously unreleased internal Company documents that detailed J&J's knowledge of asbestos in

the Company's talc products. According to the report, "at least three tests by three different labs

from 1972 to 1975 had found asbestos in [J&J's] talc – in one case at levels reported as 'rather

high.'" The report further explained:

       A Reuters examination of many of those [J&J] documents, as well as deposition
       and trial testimony, shows that from at least 1971 to the early 2000s, the company's
       raw talc and finished powders sometimes tested positive for small amounts of
       asbestos, and that company executives, mine managers, scientists, doctors and
       lawyers fretted over the problem and how to address it while failing to disclose it
       to regulators or the public.

       The documents also depict successful efforts to influence U.S. regulators' plans
       to limit asbestos in cosmetic talc products and scientific research on the health
       effects of talc.

       A small portion of the documents have been produced at trial and cited in media
       reports. Many were shielded from public view by court orders that allowed J&J
       to turn over thousands of documents it designated as confidential. Much of their
       contents is reported here for the first time.




                                               - 53 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 54 of 64 PageID: 54



       114.    Among other things, the Reuters report provided the full internal draft of the

Company's "Our Safety & Care Commitment," which evidenced J&J's internal recognition that

the use of talc for over 100 years was not safe. The draft for the website contained the following

edit: "Talc has over 100 years of safe use in personal care products." The previous draft also stated

that "I don't think we can link cosmetic talc to 100 years of use," and that "we cannot say 'always'"

when it comes to asbestos not being in J&J's talcum powder products.

       115.    The draft language also evidenced defendants' awareness that the science on talc

and ovarian cancer was not demonstrably in J&J's favor. In particular, the draft language

acknowledged that there were other scientific sources that were not included on the website

because "they [were] not as definitive or supportive and could be interpreted as suggesting a causal

effect," including from the American Cancer Society and IARC. Indeed, the draft language for

the website specifically informed defendant Goodrich that "[e]ven some of the studies we cite send

mixed messages." Further, defendant Goodrich was also informed that one of the studies J&J cited

actually acknowledged that "perineal talc use may modestly increase the risk of invasive serous

ovarian cancers."

       116.    In addition, the Reuters report provided new details regarding J&J's early awareness

of the dangers of tremolite in the Company's talc, stating:

       …[I]n an April 9, 1969, memo to a company doctor, Ashton said it was "normal"
       to find tremolite in many U.S. talc deposits. He suggested J&J rethink its approach.
       "Historically, in our Company, Tremolite has been bad," Ashton wrote. "How bad
       is Tremolite medically, and how much of it can safely be in a talc base we might
       develop?"

       Since pulmonary disease, including cancer, appeared to be on the rise, "it would
       seem to be prudent to limit any possible content of Tremolite ... to an absolute
       minimum," came the reply from another physician executive days later.

       The doctor told Ashton that J&J was receiving safety questions from pediatricians.
       Even Robert Wood Johnson II, the founder's son and then-retired CEO, had



                                               - 54 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 55 of 64 PageID: 55



        expressed "concern over the possibility of the adverse effects on the lungs of
        babies or mothers," he wrote.

        "We have replied," the doctor wrote, that "we would not regard the usage of our
        powders as presenting any hazard." Such assurances would be impossible, he
        added, "if we do include Tremolite in more than unavoidable trace amounts."
        The memo is the earliest J&J document reviewed by Reuters that discusses
        tremolite as more than a scratchy nuisance. The doctor urged Ashton to consult
        with company lawyers because "it is not inconceivable that we could become
        involved in litigation."

        117.      Furthermore, contrary to defendants' representations about early talc testing, the

Reuters article disclosed that "at least three tests by three different labs from 1972 to 1975 had

found asbestos in [J&J's] talc – in one case at levels reported as 'rather high.'" In particular, the

article stated:

        In 1976, as the U.S. Food and Drug Administration (FDA) was weighing limits on
        asbestos in cosmetic talc products, J&J assured the regulator that no asbestos was
        "detected in any sample" of talc produced between December 1972 and October
        1973. It didn't tell the agency that at least three tests by three different labs from
        1972 to 1975 had found asbestos in its talc – in one case at levels reported as
        "rather high."

        118.      Reuters also reported that the Company had never adopted a concentration method

for its asbestos testing, even after being informed that it was "[t]he best way to detect asbestos in

talc," and even after J&J's own researchers used such a method to successfully identify asbestos in

Vermont talc. In particular, the report stated:

        The best way to detect asbestos in talc was to concentrate the sample and then
        examine it through microscopes, the Colorado School of Mines Research Institute
        told J&J in a Dec. 27, 1973, report. In a [May 1973] memo, a J&J lab supervisor
        said the concentration technique, which the company's own researchers had
        earlier used to identify a "tremolite-type" asbestos in Vermont talc, had one
        limitation: "It may be too sensitive."

                                              *     *      *

        [T]he company never adopted the Colorado lab's 1973 recommendation that
        samples be concentrated before examination under a microscope. And the talc
        samples that were subjected to the most sensitive electron microscopy test were a



                                                  - 55 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 56 of 64 PageID: 56



       tiny fraction of what was sold. For those and other reasons, J&J couldn't guarantee
       its Baby Powder was asbestos-free when plaintiffs used it, according to experts,
       including some who testified for plaintiffs.

       As early as 1976, Ashton, J&J's longtime talc overseer, recognized as much in a
       memo to colleagues. He wrote that talc in general, if subjected to the most sensitive
       testing method, using concentrated samples, "will be hard pressed in supporting
       purity claims." He described this sort of testing as both "sophisticated" and
       "disturbing."

       119.    In a companion piece titled, "A Guiding Hand on Talc Safety Research," Reuters

reported that J&J had engaged in a scheme to influence scientific research. According to the

article, J&J had been able "to neutralize or hold in check data already generated by investigators

who question the safety of talc." The article further stated:

       J&J's effort to protect its iconic Baby Powder franchise by shaping research was
       led by physician and scientist executives. An early 1970s study of 1,992 Italian talc
       miners shows how it worked: J&J commissioned and paid for the study, told the
       researchers the results it wanted, and hired a ghostwriter to redraft the article that
       presented the findings in a journal.

       The effort entailed other attempts to influence research, including a U.S.
       government study of the health of talc workers in Vermont. J&J's Windsor Minerals
       Inc. subsidiary, one of several mine operators involved in the study, developed a
       relationship with the U.S. National Institute of Occupational Safety and Health
       researchers to "even influence the conclusions" through suggestions of
       "subjective interpretations," according to a 1973 Windsor Minerals memo.

       120.    On this news, J&J's stock plunged $14.84 per share, or more than 10%, from its

previous closing price to close at $133 per share on December 14, 2018, erasing nearly $40 billion

in market capitalization.

       121.    Analysts noted that the information exposed by the Reuters report directly refuted

defendants' repeated denials that J&J's products contained harmful cancer-causing materials. For

example, a February 14, 2019 Seeking Alpha article pointed out that the Reuters report "revealed

that [J&J] executives were aware of the presence of asbestos in the company's raw and finished

talc powders & attempted to conceal the findings from the public." The Seeking Alpha article also



                                               - 56 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 57 of 64 PageID: 57



explained how J&J was able to hide the truth from the public until the Reuters report revealed it.

In particular, the article stated:

        The happy-go-lucky attitude of JNJ longs regarding the ongoing talcum
        powder/asbestos lawsuits was an understandable phenomenon. Scientific findings
        showed a tenuous connection between talc and asbestos with conflicting data, a
        perfect recipe for long incredulity. Reuters journalists left very little room for
        skepticism, however, following the special report published in December.

                                            *     *      *

        Documents highlighted in the Reuters report show that JNJ executives were not
        only aware of numerous internal and external reports of asbestos in JNJ talc
        powders, but actively stifled the findings without remedy.

        122.    As a direct and proximate result of the mismanagement and misreporting by

defendants, the Company and defendants Gorsky, Goodrich, Casalvieri, Sneed, and Glasgow are

now the subject of the Securities Class Action. The Securities Class Action alleges violations of

the federal securities laws, including causes of action under sections 10(b) and 20(a) of the

Exchange Act, in connection with false statements concerning J&J's talcum powder products.

                                      DAMAGES TO J&J

        123.    The Individual Defendants' participation in the wrongdoing detailed above and

failure to remedy the Company's improper business practices have exposed J&J to billions of

dollars in liability for individual and class action lawsuits filed on behalf of consumers of J&J's

talc-based products. As of December 30, 2018, there are approximately 13,000 plaintiffs with

pending claims against J&J for injuries caused by its talc-based body powders. And the Company

has already been hit with billions of dollars in judgments on claims that its products cause ovarian

cancer. On July 12, 2018, the Company was hit with a record-setting $4.69 billion verdict on

claims that its products gave ovarian cancer to twenty-two women. Then, on March 13, 2019, a

California state jury found J&J's talcum-based baby powder contained cancer-causing asbestos

and caused a woman's mesothelioma, awarding nearly $29.5 million. On March 27, 2019, the


                                                - 57 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 58 of 64 PageID: 58



Company settled more lawsuits alleging asbestos in its talcum powder products gave them

mesothelioma. Given that the Company continues to sell its cancer-causing talc-based products,

J&J will continue to incur significant expenses, fines, and other damages for the foreseeable future.

       124.    The Company's improper statements and the Individual Defendants' unwillingness

to halt J&J's sales of products contaminated with cancer-causing asbestos also damaged its

reputation within the business community and in the capital markets. In addition to price and

product quality, J&J's current and potential customers consider a company's ability to curb known

abuses and implement adequate controls to ensure illegal practices are timely discovered and

properly addressed. Customers are less likely to do business with companies that knowingly

permit and/or encourage unscrupulous behavior, and investors are less likely to invest in

companies that lack internal controls and fail to timely disclose material information.

       125.    Further, as a direct and proximate result of the Individual Defendants' actions, J&J

has expended, and will continue to expend, significant sums of money. Such expenditures include,

but are not limited to:

               (a)        costs incurred from defending and paying any settlement or adverse

judgment in the Securities Class Action;

               (b)        costs incurred from defending and paying any settlement or adverse

judgment in the ERISA class action lawsuits;

               (c)        costs incurred from defending and paying any settlement or adverse

judgment in the thousands of product liability lawsuits stemming from the Company's cancer-

causing products;

               (d)        costs incurred from complying with the governmental investigations

resulting from the improper practices detailed above; and




                                               - 58 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 59 of 64 PageID: 59



                 (e)      costs incurred from compensation and benefits paid to the defendants who

have breached their duties to J&J.

                          DERIVATIVE AND DEMAND ALLEGATIONS

          126.   Plaintiff brings this action derivatively in the right and for the benefit of J&J to

redress injuries suffered, and to be suffered, by J&J as a direct result of breaches of fiduciary duty

and unjust enrichment, as well as the aiding and abetting thereof, by the Individual Defendants.

J&J is named as a nominal defendant solely in a derivative capacity. This is not a collusive action

to confer jurisdiction on this Court that it would not otherwise have.

          127.   Plaintiff will adequately and fairly represent the interests of J&J in enforcing and

prosecuting its rights.

          128.   Plaintiff was a stockholder of J&J at the time of the wrongdoing complained of, has

continuously been a stockholder since that time, and is a current J&J stockholder.

          129.   In accordance with New Jersey law, on April 18, 2019, plaintiff sent the Demand

to the J&J Board to investigate, address, remedy, and commence proceedings against certain of

the Company's current and former officers and directors for mismanagement and breaches of

fiduciary duties.15 To date, the Board has refused to substantively respond to the Demand and,

upon information and belief, refused to take any action demanded.

          130.   Plaintiff received a response letter from the Company on May 3, 2019. The

Company's letter stated that Gibson Dunn & Crutcher LLP was investigating the "underlying

matters regarding the Company's talc products addressed in [the Demand]." With respect to details




15
     A true and correct copy of the Demand is attached hereto as Exhibit A.


                                                - 59 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 60 of 64 PageID: 60



of the investigation, the letter merely provided that the investigation was "underway and is

currently in the fact-gathering stage."

          131.   Five months have now passed since plaintiff sent the Demand, yet the Board has

not provided a substantive response despite the obligation under N.J.S.A. 14A:3-6.3 to respond to

the Demand within ninety days.16 The Board's lackadaisical response to the Demand is contrary

to New Jersey law, and this delay demonstrates that the Board is acting in bad faith in considering

the Demand. Accordingly, no further delay is warranted or appropriate here, and thus, in

accordance with New Jersey law, plaintiff is entitled to pursue this action.

          132.   Plaintiff has not made any demand on the other stockholders of J&J to institute this

action since such demand would be a futile and useless act for at least the following reasons:

                 (a)     J&J is a publicly held company with over 2.6 billion shares outstanding and

thousands of stockholders as of July 24, 2019;

                 (b)     making demand on such a number of stockholders would be impossible for

plaintiff who has no way of finding out the names, addresses, or phone numbers of stockholders;

and

                 (c)     making demand on all stockholders would force plaintiff to incur excessive

expenses, assuming all stockholders could be individually identified.

                                             COUNT I

                 Against the Individual Defendants for Breach of Fiduciary Duty

          133.   Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.




16
     Under the statutory requirements, the required ninety-day period expired on July 17, 2019.

                                                - 60 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 61 of 64 PageID: 61



       134.    The Individual Defendants owed and owe J&J fiduciary obligations. By reason of

their fiduciary relationships, the Individual Defendants owed and owe J&J the highest obligation

of good faith, fair dealing, loyalty, and due care.

       135.    The Individual Defendants, and each of them, violated and breached their fiduciary

duties of good faith and loyalty. More specifically, the Individual Defendants violated their duty

of good faith by creating a culture of lawlessness within J&J, and/or consciously failing to prevent

the Company from engaging in the unlawful acts complained of herein.

       136.    The Officer Defendants either knew, were reckless, or were grossly negligent in

disregarding the illegal activity of such substantial magnitude and duration.          The Officer

Defendants knowingly, recklessly, or were gross negligence: (i) allowed the Company to sell body

powders contaminated with cancer-causing-asbestos; (ii) failed to warn consumers of the link

between the use of talc-based body powders in the genital region and ovarian cancer; and (iii)

made or allowed the Company to make improper statements in its press releases and public filings

with the SEC. Accordingly, the Officer Defendants breached their duty of care and loyalty to the

Company.

       137.    The Director Defendants, as directors of the Company, owed J&J the highest duty

of loyalty. These defendants breached their duty of loyalty by knowingly or recklessly: (i)

allowing the Company to sell body powders contaminated with cancer-causing-asbestos; (ii)

failing to warn consumers of the link between the use of talc-based body powders in the genital

region and ovarian cancer; and (iii) making or allowing the Company to make improper statements

in its press releases and public filings with the SEC. Accordingly, these defendants breached their

duty of loyalty to the Company.




                                                - 61 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 62 of 64 PageID: 62



       138.    As a direct and proximate result of the Individual Defendants' breaches of their

fiduciary obligations, J&J has sustained significant damages, as alleged herein. As a result of the

misconduct alleged herein, these defendants are liable to the Company.

       139.    Plaintiff, on behalf of J&J, has no adequate remedy at law.

                                            COUNT II

                  Against the Individual Defendants for Unjust Enrichment

       140.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       141.    By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of and to the detriment of J&J. The Individual Defendants were unjustly

enriched as a result of the compensation and director remuneration they received while breaching

fiduciary duties owed to J&J.

       142.    Plaintiff, as a stockholder and representative of J&J, seeks restitution from these

defendants, and each of them, and seeks an order of this Court disgorging all profits, benefits, and

other compensation obtained by these defendants, and each of them, from their wrongful conduct

and fiduciary breaches.

       143.    Plaintiff, on behalf of J&J, has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiff, on behalf of J&J, demands judgment as follows:

       A.      Against all of the defendants and in favor of the Company for the amount of

damages sustained by the Company as a result of the defendants' breaches of fiduciary duties and

unjust enrichment;

       B.      Directing J&J to take all necessary actions to reform and improve its corporate

governance and internal procedures to comply with applicable laws and to protect J&J and its


                                               - 62 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 63 of 64 PageID: 63



stockholders from a repeat of the damaging events described herein, including, but not limited to,

putting forward for stockholder vote, resolutions for amendments to the Company's Bylaws or

Articles of Incorporation and taking such other action as may be necessary to place before

stockholders for a vote of the following corporate governance policies:

               1.      a proposal to implement sophisticated testing methods adequate to detect

the presence of harmful chemicals in the Company's products;

               2.      a proposal to strengthen the Company's controls over marketing and sales

of talc-based products;

               3.      a proposal to strengthen J&J's oversight of its disclosure procedures;

               4.      a proposal to strengthen the Board's supervision of operations and develop

and implement procedures for greater stockholder input into the policies and guidelines of the

Board; and

               5.      a provision to permit the stockholders of J&J to nominate at least three

candidates for election to the Board;

       C.      Injunctive relief barring the Company from selling its asbestos-containing products

or requiring the J&J to include a warning on its products that talc has been found to cause cancer;

       D.      Extraordinary equitable and/or injunctive relief as permitted by law, equity, and

state statutory provisions sued hereunder, including attaching, impounding, imposing a

constructive trust on, or otherwise restricting the proceeds of defendants' trading activities or their

other assets so as to assure that plaintiff on behalf of J&J has an effective remedy;

       E.      Awarding to J&J restitution from defendants, and each of them, and ordering

disgorgement of all profits, benefits, and other compensation obtained by the defendants;

       F.      Awarding to plaintiff the costs and disbursements of the action, including




                                                - 63 -
Case 3:19-cv-18874-FLW-LHG Document 1 Filed 10/10/19 Page 64 of 64 PageID: 64



reasonable attorneys' fees, accountants' and experts' fees, costs, and expenses; and

          G.     Granting such other and further relief as the Court deems just and proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: October 10, 2019                           HERMAN JONES LLP
                                                   s/ Serina M. Vash
                                                   SERINA M. VASH (NJ Bar. No. 041142009)
                                                   153 Central Avenue #131
                                                   Westfield, NJ 07090
                                                   svash@hermanjones.com
                                                   Telephone: (404) 504-6516
                                                   Facsimile: (404) 504-6501
                                                   HERMAN JONES LLP
                                                   JOHN C. HERMAN (GA Bar No. 348370)*
                                                   3424 Peachtree Road, N.E., Suite 1650
                                                   Atlanta, GA 30326
                                                   Telephone: (404) 504-6500
                                                   Facsimile: (404) 504-6501
                                                   ROBBINS ARROYO LLP
                                                   BRIAN J. ROBBINS*
                                                   CRAIG W. SMITH*
                                                   SHANE P. SANDERS*
                                                   5040 Shoreham Place
                                                   San Diego, CA 92122
                                                   Telephone: (619) 525-3990
                                                   Facsimile: (619) 525-3991
                                                   Attorneys for Plaintiff
                                                   *pro hac vice motions to be filed



1397945




                                                - 64 -
